--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Moody National  REIT I 8-K [moody-8k_110812.htm]

EXHIBIT 10.1
HOTEL LEASE AGREEMENT
 
EFFECTIVE  November 7, 2012
 
BETWEEN
Moody Wood-Hou Holding, LLC, a
Delaware limited liability company
 
AS LESSOR
 
AND
Moody Wood-Hou MT, LLC, a
Delaware limited liability company
 
AS LESSEE
 
 
 

--------------------------------------------------------------------------------

 
 
HOTEL LEASE AGREEMENT
 
THIS HOTEL LEASE AGREEMENT (hereinafter called “Lease”), effective as of the 7th
day of November, 2012, by and between Moody National Wood-Hou Holding, LLC, a
Delaware limited liability company (hereinafter called “Lessor”), and Moody
National Wood-Hou MT, LLC, a Delaware limited liability company (hereinafter
called “Lessee”), provides as follows:
 
AGREEMENT:
 
Lessor, for and in consideration of the payment of rent by Lessee to Lessor, the
covenants and agreements to be performed by Lessee, and upon the terms and
conditions hereinafter stated, does hereby rent and lease unto Lessee, and
Lessee does hereby rent and lease from Lessor, the Leased Property.
 
ARTICLE 1
LEASED PROPERTY; TERM
 
1.1          Leased Property. The Leased Property shall mean and is comprised of
Lessor’s interest in the following:
 
(a)     the land described in Exhibit A attached hereto and by reference
incorporated herein (the “Land”);
 
(b)    all buildings, structures and other improvements of every kind including,
but not limited to, alleyways and connecting tunnels, sidewalks, utility pipes,
conduits and lines (on-site and offsite), parking areas and roadways appurtenant
to such buildings and structures presently situated upon the Land (collectively,
the “Leased Improvements”);
 
(c)    all easements, rights and appurtenances relating to the Land and the
Leased Improvements;
 
(d)    all equipment, machinery, fixtures, and other items of property required
for or incidental to the use of the Leased Improvements as a hotel, including
all components thereof, now and hereafter permanently affixed to or incorporated
into the Leased Improvements, including, without limitation, all furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, all of which to the greatest
extent permitted by law are hereby deemed by the parties hereto to constitute
real estate, together with all replacements, modifications, alterations and
additions thereto (collectively, the “Fixtures”);
 
(e)    all furniture and furnishings and all other items of personal property
(excluding Inventory and personal property owned by Lessee) located on, and used
in connection with, the operation of the Leased Improvements as a hotel,
together with all replacements, modifications, alterations and additions
thereto.
 
THE LEASED PROPERTY IS DEMISED IN ITS PRESENT CONDITION WITHOUT REPRESENTATION
OR WARRANTY (EXPRESSED OR IMPLIED) BY LESSOR AND SUBJECT TO THE RIGHTS OF
PARTIES IN POSSESSION, AND TO THE EXISTING STATE OF TITLE INCLUDING ALL
COVENANTS, CONDITIONS, RESTRICTIONS, EASEMENTS AND OTHER MATTERS OF RECORD
INCLUDING ALL APPLICABLE LEGAL REQUIREMENTS AND OTHER MATTERS WHICH WOULD BE
DISCLOSED BY AN INSPECTION OF THE LEASED PROPERTY OR BY AN ACCURATE SURVEY
THEREOF.
 
1.2          Term.  The term of this Lease (the “Term”) shall commence on the
date hereof (the “Commencement Date”) and shall end on the tenth (10th)
anniversary of the last day of the month in which the Commencement Date occurs,
unless sooner terminated in accordance with the provisions hereof.
 
(a)    Option to Terminate Lease.  In the event Lessor enters into a contract to
sell the Leased Property to a non-Affiliate, Lessor may terminate the Lease by
giving not less than forty-five (45) days’ prior written notice of the election
to terminate the Lease effective upon the consummation of such
transaction.  Effective upon such termination date, the Lease shall terminate
and be of no further force and effect as to any obligations of the parties
existing as of such date that survive termination of this Lease.  Lessor shall
pay to Lessee, or reimburse Lessee for any assignment or termination fees or
other liabilities arising the Management Agreement or any Franchise Agreement
solely as a result of the termination or assignment of such agreements in
connection with a termination of the Lease under this Section 1.2(a).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3          Transition Procedures. Upon the expiration or termination of the
Term of this Lease, Lessor and Lessee shall do the following (and the provisions
of this Section 1.3 shall survive the expiration or termination of this Lease
until they have been fully performed) and, in general, shall cooperate in good
faith to effect an orderly transition of the management and/or lease of the
Hotel:
 
(a)    Transfer of Licenses. Lessee shall use reasonable efforts (i) to transfer
to Lessor or Lessor’s nominee all licenses, operating permits and other
governmental authorizations and all contracts, including contracts with
governmental or quasi-governmental entities, that may be necessary for the
operation of the Hotel (collectively, “Licenses”), or (ii) if such transfer is
prohibited by law or Lessor otherwise elects, to cooperate with Lessor or
Lessor’s nominee in connection with the processing by Lessor or Lessor’s nominee
of any applications for, all Licenses; provided, in either case, that the costs
and expenses of any such transfer or the processing of any such application
shall be paid by Lessor or Lessor’s nominee.
 
(b)    Leases and Concessions. Lessee shall assign to Lessor or Lessor’s nominee
simultaneously with the termination of this Lease, and the assignee shall
assume, all leases and concession agreements in effect with respect to the Hotel
then in Lessee’s name.
 
(c)    Books and Records. All books and records for the Hotel kept by Lessee
pursuant to Section 4.2 shall be delivered promptly to Lessor or Lessor’s
nominee, simultaneously with the termination of this Lease, but such books and
records shall thereafter be available to Lessee at all reasonable times for
inspection, audit, examination, and transcription for a period of one (1) year
and Lessee may retain (on a confidential basis) copies or computer records
thereof.
 
(d)    Receivables and Payables. Lessee shall be entitled to retain all cash,
bank accounts and house banks, and to collect all Gross Revenues and accounts
receivable accrued through the termination date.  In addition, Lessee shall be
entitled to retain any amounts remaining of the monthly furniture and equipment
funded by Lessee as required by the Loan Documents and/or the Management
Agreement.  Lessee shall be responsible for the payment of Rent, all Gross
Operating Expenses and all other obligations of Lessee accrued under this Lease
as of the termination date, and Lessor or Lessor’s nominee shall be responsible
for all Gross Operating Expenses of the Hotel accruing after the termination
date.
 
(e)    Final Accounting. Lessee shall, within forty five (45) days after the
expiration or termination of the Term, prepare and deliver to Lessor a final
accounting statement, dated as of the date of the expiration or termination,
along with a statement of any sums due from Lessee to Lessor pursuant hereto and
payment of such funds.
 
(f)     Inventory. Lessee shall insure that the Leased Property, at the date of
such termination or expiration, has Inventory of a substantially equivalent
nature and amount as exists at the Leased Property on the Commencement Date, and
Lessor or its designee shall acquire such Inventory from Lessee for a sale price
equal to the fair market value of such Inventory.
 
(g)    Surrender. Lessee will, upon the expiration or prior termination of the
Term, vacate and surrender the Leased Property to Lessor in the condition in
which the Leased Property was originally received from Lessor, except as
repaired, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear (subject to the
obligation of Lessee to maintain the Leased Property in good order and repair,
as would a prudent owner, during the entire Term of the Lease), or damage by
casualty or Condemnation (subject to the obligations of Lessee to restore or
repair as set forth in the Lease)
 
The provisions of this Section 1.3 shall survive the expiration or termination
of this Lease until they have been fully performed. Nothing contained herein
shall limit Lessor’s rights and remedies.
 
 
3

--------------------------------------------------------------------------------

 
 
1.4          Holding Over. If Lessee for any reason remains in possession of the
Leased Property after the expiration or earlier termination of the Term, such
possession shall be as a tenant at sufferance during which time Lessee shall pay
as rental each month 125% of the aggregate of (a) one-twelfth of the aggregate
Base Rent and Percentage Rent payable with respect to the last Fiscal Year of
the Term, (b) all Additional Charges accruing during the applicable month and
(c) all other sums, if any, payable by Lessee under this Lease with respect to
the Leased Property. During such period, Lessee shall be obligated to perform
and observe all of the terms, covenants and conditions of this Lease, but shall
have no rights hereunder other than the right, to the extent given by law to
tenancies at sufferance, to continue its occupancy and use of the Leased
Property. Nothing contained herein shall constitute the consent, express or
implied, of Lessor to the holding over of Lessee after the expiration or earlier
termination of this Lease.
 
1.5          Forfeiture.  In the event that any of Lessee’s Personal Property is
retained by Lender in a foreclosure or otherwise due to Lessor’s failure to
satisfy amounts due under the Loan Documents that are not an obligation of the
Lessee pursuant to the terms of this Lease, Lessor shall pay to Lessee a fee in
the amount of $100,000.
 
ARTICLE 2
DEFINITIONS
 
2.1          Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (a) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular, (b) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as are at the time applicable, (c) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease and (d) the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision:
 
Additional Charges: As defined in Section 3.3.
 
Affiliate:  The term “Affiliate” of a Person shall mean (a) any Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) any other Person that owns, beneficially, directly or
indirectly, ten percent (10%) or more of the outstanding capital stock, shares
or equity interests of such Person, or (c) any officer, director, employee,
partner, manager or trustee of such Person or any Person controlling, controlled
by or under common control with such Person or any Person that owns,
beneficially, directly or indirectly, ten percent (10%) or more of the
outstanding capital stock, shares or equity interests of such Person (excluding
trustees and Persons serving in similar capacities who are not otherwise an
Affiliate of such Person). For the purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests or other equity interests.
 
Annual Budget: The operating and capital budget prepared by Lessee and delivered
to Lessor in accordance with Section 4.1.
 
Annual Revenues Computation: As defined in Subsection 3.1(b) and set forth on
Exhibit C.
 
Base Rate: The rate of interest announced publicly by Citibank, N.A., in New
York, New York, from time to time, as such bank’s base rate. If no such rate is
announced or if such rate becomes discontinued, then such other rate as Lessor
may reasonably designate.
 
Base Rent: As defined in Section 3.1(a).
 
Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which national banks in the City of Houston, Texas are closed.
 
CERCLA: The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended.
 
 
4

--------------------------------------------------------------------------------

 
 
Change of Control: The sale, conveyance, assignment, encumbering, pledging,
hypothecation, granting a security interest in, granting of options with respect
to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration) of any class stock or other equity interests in a Person (other
than among existing holders of interests in such Person on the Commencement Date
and/or family members of such holders and/or trusts for the benefit of any of
the foregoing) that, upon a transfer of any portion thereof, will create in the
transferee thereof, directly or indirectly, a majority of any class of stock or
other equity interests of such Person.
 
Claims: As defined in Section 12.2.
 
COBRA: As defined in Subsection 8.2(b).
 
Code: The Internal Revenue Code of 1986, as amended.
 
Commencement Date: As defined in Section 1.2
 
Condemnation Proceeding:  Any action or proceeding brought by competent
authority for the purpose of any taking of the fee of the Leased Property or any
part thereof or estate therein as a result of the exercise of the power of
eminent domain, including, but not limited to, a voluntary conveyance to such
authority under either threat of or in lieu of condemnation or while such action
or proceeding is pending.
 
Consolidated Financials: For any fiscal year or other accounting period for
Lessee and its consolidated subsidiaries, if any, statements of earnings and
retained earnings and of changes in financial position for such period and for
the period from the beginning of the respective fiscal year to the end of such
period and the related balance sheet as at the end of such period, together with
the notes thereto, all in reasonable detail and setting forth in comparative
form the corresponding figures for the corresponding period in the preceding
fiscal year, and prepared in accordance with generally accepted accounting
principles and audited by independent certified public accountants acceptable to
Lessor in its sole discretion.
 
Date of Taking: As defined in Subsection 15.1(d).
 
Encumbrance: As defined in Section 22.1.
 
Environmental Audit: As defined in Subsection 8.3(b).*
 
Environmental Authority: Any department, agency or other body or component of
any Government that exercises any form of jurisdiction or authority under any
Environmental Law.
 
Environmental Authorization: Any license, permit, order, approval, consent,
notice, registration, filing or other form of permission or authorization
required under any Environmental Law.
 
Environmental Laws: All applicable federal, state, local and foreign laws and
regulations relating to pollution of the environment (including without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), including without limitation laws and regulations relating to
emissions, discharges, Releases or threatened Releases of Hazardous Materials or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials. Environmental
Laws include but are not limited to CERCLA, FIFRA, RCRA, SARA and TSCA.
 
Environmental Liabilities: Any and all obligations to pay the amount of any
judgment or settlement, the cost of complying with any settlement, judgment or
order for injunctive or other equitable relief, the cost of compliance or
corrective action in response to any notice, demand or request from an
Environmental Authority, the amount of any civil penalty or criminal fine, and
any court costs and reasonable amounts for attorney’s fees, fees for witnesses
and experts, and costs of investigation and preparation for defense of any claim
or any Proceeding, regardless of whether such Proceeding is threatened, pending
or completed, that may be or have been asserted against or imposed upon Lessor,
Lessee, any Predecessor, the Leased Property or any property used therein and
arising out of:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)    Failure of Lessee, Lessor, any Predecessor or the Leased Property to
comply at any time with all Environmental Laws;
 
(b)    Presence of any Hazardous Materials on, in, under, at or in any way
affecting the Leased Property;
 
(c)    A Release at any time of any Hazardous Materials on, in, at, under or in
any way affecting the Leased Property;
 
(d)    Identification of Lessee, Lessor or any Predecessor as a potentially
responsible party under CERCLA or under any Environmental Law similar to CERCLA;
 
(e)    Presence at any time of any above-ground and/or underground storage
tanks, as defined in RCRA or in any applicable Environmental Law on, in, at or
under the Leased Property or any adjacent site or facility; or
 
(f)     Any and all claims for injury or damage to Persons or property arising
out of exposure to Hazardous Materials originating or located at the Leased
Property, or resulting from operation thereof or any adjoining property.
 
Event of Default: As defined in Section 16.1.
 
FIFRA: The Federal Insecticide, Fungicide, and Rodenticide Act, as amended.
 
Fiscal Year: The twelve (12) month period from January 1 to December 31, or any
shorter period at the beginning or end of the Term.
 
Fixtures: As defined in Section 1.1.
 
Force Majeure: An Unavoidable Occurrence, generally affecting travel and/or the
hotel or lodging business in the market and/or submarket in which the Hotel is
located.
 
Franchise Agreement:   any franchise agreement or license agreement with a
franchisor (such as Homewood Suites Franchise, LLC) under which the Hotel is
operated.
 
Furniture and Equipment: For purposes of this Lease, the terms “furniture and
equipment” shall mean collectively all furniture, furnishings, wall coverings,
fixtures and hotel equipment and systems located at, or used in connection with,
the Hotel, together with all replacements therefor and additions thereto,
including, without limitation, (i) all equipment and systems required for the
operation of kitchens and bars, laundry and dry cleaning facilities, (ii) office
equipment, (iii) material handling equipment, cleaning and engineering
equipment, (iv) telephone and computerized accounting systems, and (v) vehicles.
 
Government: The United States of America, any state, district or territory
thereof, any foreign nation, any state, district, department, territory or other
political division thereof, or any agency or political subdivision of any of the
foregoing.
 
Gross Operating Expenses: The term “Gross Operating Expenses” shall include
(i) all costs and expenses of operating the Hotel included within the meaning of
the term “Total Costs and Expenses” contained in the Uniform System and,
(ii) without duplication, the following: all salaries and employee expense and
payroll taxes (including salaries, wages, bonuses and other compensation of all
employees of the Hotel, and benefits including life, medical and disability
insurance and retirement benefits), expenditures described in Section 9.1,
operational supplies, utilities, insurance to be provided by Lessee under the
terms of this Lease, governmental fees and assessments, common area maintenance
costs and other common area fees and assessments, food, beverages, laundry
service expense, the cost of Inventories, license fees, advertising, marketing,
reservation systems and any and all other operating expenses as are reasonably
necessary for the proper and efficient operation of the Hotel and the Leased
Property incurred by Lessee in accordance with the provisions hereof (excluding,
however, (i) federal, state and municipal excise, sales and use taxes collected
directly from patrons and guests or as a part of the sales price of any goods,
services or displays, such as gross receipts, admissions, cabaret or similar or
equivalent taxes paid over to federal, state or municipal governments, (ii) the
cost of insurance to be provided under Article 13, (iii) expenditures by Lessor
pursuant to Article 13 and (iv) payments on any Mortgage or other mortgage or
security instrument on the Hotel); all determined in accordance with generally
accepted accounting principles. No part of Lessee’s central office overhead or
general or administrative expense (as opposed to that of the Hotel), shall be
deemed to be a part of Gross Operating Expenses, as herein provided. Reasonable
out-of-pocket expenses of Lessee incurred for the account of or in connection
with the Hotel operations, including but not limited to postage, telephone
charges and reasonable travel expenses of employees, officers and other
representatives and consultants of Lessee and its Affiliates, shall be deemed to
be a part of Gross Operating Expenses and such Persons shall be afforded
reasonable accommodations, food, beverages, laundry, valet and other such
services by and at the Hotel without charge to such Persons or Lessee.
 
 
6

--------------------------------------------------------------------------------

 
 
Gross Operating Profit: For any Fiscal Year, the excess of Gross Revenues for
such Fiscal Year over Gross Operating Expenses for such Fiscal Year.
 
Gross Revenues: All revenues, receipts, and income of any kind derived directly
or indirectly by Lessee from or in connection with the Hotel (including rentals
or other payments from tenants, lessees, licensees or concessionaires but not
including their gross receipts receipts) whether on a cash basis or credit, paid
or collected, determined in accordance with generally accepted accounting
principles, excluding, however: (i) funds furnished by Lessor, (ii) federal,
state and municipal excise, sales, and use taxes collected directly from patrons
and guests or as a part of the sales price of any goods, services or displays,
such as gross receipts, admissions, cabaret or similar or equivalent taxes and
paid over to federal, state or municipal governments, (iii) the amount of all
credits, rebates or refunds to customers, guests or patrons, and all service
charges, finance charges, interest and discounts attributable to charge accounts
and credit cards, to the extent the same are paid to Lessee by its customers,
guests or patrons, or to the extent the same are paid for by Lessee to, or
charged to Lessee by, credit card companies, (iv) gratuities or service charges
actually paid to employees, (v) proceeds of insurance and condemnation,
(vi) proceeds from sales other than sales in the ordinary course of business,
(vii) all loan proceeds from financing or refinancings of the Hotel or interests
therein or components thereof, (viii) judgments and awards, except any portion
thereof arising from normal business operations of the Hotel, and (ix) items
constituting “allowances” under the Uniform System.
 
Hazardous Materials: All chemicals, pollutants, contaminants, wastes and toxic
substances, including without limitation:
 
(a)     Solid or hazardous waste, as defined in RCRA or any other Environmental
Law;
 
(b)    Hazardous substances, as defined in CERCLA or any other Environmental
Law;
 
(c)     Toxic substances, as defined in TSCA or any other Environmental Law;
 
(d)    Insecticides, fungicides, or rodenticides, as defined in FIFRA or any
other Environmental Law; and
 
(e)    Gasoline or any other petroleum product or byproduct, polychlorinated
biphenyl, asbestos and urea formaldehyde.
 
Hotel: The hotel and/or other facility offering lodging and other services or
amenities being operated or proposed to be operated on the Leased Property.
 
Impositions: Collectively, all taxes (including, without limitation, all ad
valorem, sales and use, single business, gross receipts, transaction, privilege,
rent or similar taxes as the same relate to or are imposed upon Lessee or its
business conducted upon the Leased Property), assessments (including, without
limitation, all assessments for public improvements or benefit, whether or not
commenced or completed prior to the date hereof and whether or not to be
completed within the Term), ground rents, water, sewer or other rents and
charges, excises, tax inspection, authorization and similar fees and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or the business conducted thereon by Lessee (including all
interest and penalties thereon caused by any failure in payment by Lessee),
which at any time prior to, during or with respect to the Term hereof may be
assessed or imposed on or with respect to or be a lien upon (a) Lessor’s
interest in the Leased Property, (b) the Leased Property, or any part thereof or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on or in connection with the Leased Property, or the leasing or use of the
Leased Property or any part thereof by Lessee. Nothing contained in this
definition of Impositions shall be construed to require Lessee to pay (1) any
tax based on net income (whether denominated as a franchise or capital stock or
other tax) imposed on Lessor or any other Person, or (2) any net revenue tax of
Lessor or any other Person, or (3) any tax imposed with respect to the sale,
exchange or other disposition by Lessor of any Leased Property or the proceeds
thereof, or (4) any single business, gross receipts (other than a tax on any
rent received by Lessor from Lessee), transaction, privilege or similar taxes as
the same relate to or are imposed upon Lessor, except to the extent that any
tax, assessment, tax levy or charge that Lessee is obligated to pay pursuant to
the first sentence of this definition and that is in effect at any time during
the Term hereof is totally or partially repealed, and a tax, assessment, tax
levy or charge set forth in clause (1) or (2) is levied, assessed or imposed
expressly in lieu thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
Indemnified Party: Either of a Lessee Indemnified Party or a Lessor Indemnified
Party.
 
Indemnifying Party: Any party obligated to indemnify an Indemnified Party
pursuant to Sections 8.3 or 18.1.
 
Insurance Requirements: All terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy.
 
Initial Lender:  U.S. Bank National Association, as Trustee,
successor-in-interest to Bank of America, N.A., as Trustee, successor by merger
to LaSalle Bank National Association, as trustee for the registered holders of
J.P. Morgan Chase Commercial Mortgage Securities Trust 2006-LDP9, Commercial
Mortgage Pass-Through Certificates, Series 2006-LDP9, and its successors and
assigns.
 
Initial Loan: The loan in the original principal amount of $7,500,000 made by
the Initial Lender as assumed  by Lessor concurrently herewith.
 
Initial Loan Documents:  The Consent, Modification and Assumption Agreement with
Release and other documents executed by Lessor, Lessee and Initial Lender
evidencing the Loan.
 
Inventory: All “Inventories of Merchandise” and “Inventories of Supplies” as
defined in the Uniform System, including without limitation linens, china,
silver, glassware and other non-depreciable personal property, and including any
property of the type described in Section 1221(1) of the Code.
 
Land: As defined in Section 1.1.
 
Lease: This Lease by and between the Lessor and Lessee.
 
Leased Improvements; Leased Property: Each as defined in Section 1.1.
 
Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions affecting either the Leased Property or the maintenance,
construction, use or alteration thereof (whether by Lessee or otherwise),
whether now in force or hereafter enacted and in force, including (a) all laws,
rules or regulations pertaining to the environment, occupational health and
safety and public health, safety or welfare, and (b) any laws, rules or
regulations that may (1) require repairs, modifications or alterations in or to
the Leased Property or (2) in any way adversely affect the use and enjoyment
thereof; and all permits, licenses and authorizations and regulations relating
thereto and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Lessee (other than encumbrances
created by Lessor without the consent of Lessee), at any time in force affecting
the Leased Property.
 
Lender:  The Initial Lender or any lender under a Permitted Mortgage.
 
Lessee: The Lessee designated in this Lease and its respective permitted
successors and assigns.
 
Lessee Indemnified Party: Lessee, any Affiliate of Lessee, any other Person
against whom any claim for indemnification may be asserted hereunder as a result
of a direct or indirect ownership interest (including a stockholder’s or
member’s interest) in Lessee, the officers, directors, stockholders, members,
managers, employees, agents and representatives of Lessee, and the respective
heirs, personal representatives, successors and assigns of any such officer,
director, stockholder, member, manager, employee, agent or representative.
 
Lessee’s Personal Property: As defined in Section 6.2.
 
Lessor: The Lessor designated in this Lease and its respective successors and
assigns.
 
 
8

--------------------------------------------------------------------------------

 
 
Lessor Capital Improvements:  All capital expenditures attributable to the
foundation, structural walls and the roof of the Leased Property, but excluding
windows and plate glass, mechanical, electrical and plumbing systems and
equipment, including conduit and ductware, and non-load bearing walls and
parking lot surfaces.
 
Lessor Indemnified Party: Lessor, any Affiliate of Lessor, any other Person
against whom any claim for indemnification may be asserted hereunder as a result
of a direct or indirect ownership interest (including a stockholder’s or
partnership interest) in Lessor, the officers, directors, stockholders, members,
managers, employees, agents and representatives of the general partner of Lessor
and any partner, agent, or representative of Lessor, and the respective heirs,
personal representatives, successors and assigns of any such officer, director,
stockholder, partner, member, manager, employee, agent or representative.
 
Licenses: As defined in Subsection 1.3(a).
 
Loan Documents:  The Initial Loan Documents or any documents comprising a
Permitted Mortgage.
 
Management Agreement:  That certain Management Agreement dated  November 7, 2012
to which Moody National Hospitality Management, LLC and the Lessee are the
current parties (as amended and assigned) or any agreement pursuant to which a
successor manager operates the Hotel.
 
Manager:  Moody National Hospitality Management, LLC, or any successor manager
that is retained by Lessee to operate the Hotel pursuant to this Lease and any
Franchise Agreement
 
Notice: As defined in Article 26.
 
Officer’s Certificate: A certificate of Lessee reasonably acceptable to Lessor,
signed by the chief financial officer or another officer authorized so to sign
by the board of directors or other governing body of Lessee, or bylaws or
limited liability company agreement of Lessee, or any other Person whose power
and authority to act has been authorized by delegation in writing by any such
officer.
 
Overdue Rate: On any date, a rate equal to the Base Rate plus 1.25% per annum,
but in no event greater than the maximum rate then permitted under applicable
law.
 
Payment Date: Any due date for the payment of any installment of Base Rent.
 
Percentage Rent: As defined in Subsection 3.1(b).
 
Permitted Mortgage:  The mortgage, deed of trust or other similar documents
(“Mortgage”) securing the Initial Loan or any subsequent mortgage placed on the
Leased Property by Lessor and Lessee in compliance with the terms of this Lease.
 
Person: Any Government, natural person, corporation, general or limited
partnership, limited liability company, stock company or association, joint
venture, association, company, trust, bank, trust company, land trust, business
trust, or other entity.
 
Personal Property Taxes: All personal property taxes imposed on the furniture,
furnishings or other items of personal property located on, and used in
connection with, the operation of the Leased Improvements as a hotel (other than
Inventory and other personal property owned by Lessee), together with all
replacement, modifications, alterations and additions thereto.
 
Predecessor: Any Person whose liabilities arising under any Environmental Law
have or may have been retained or assumed by Lessor or Lessee, either
contractually or by operation of law, relating to the Leased Property.
 
Primary Intended Use: As defined in Subsection 7.2(b).
 
Proceeding: Any judicial action, suit or proceeding (whether civil or criminal),
any administrative proceeding (whether formal or informal), any investigation by
a governmental authority or entity (including a grand jury), and any
arbitration, mediation or other non-judicial process for dispute resolution.
 
 
9

--------------------------------------------------------------------------------

 
 
RCRA: The Resource Conservation and Recovery Act, as amended.
 
Real Estate Taxes: All real estate taxes, including general and special
assessments, if any, which are imposed upon the Land, and any improvements
thereon.
 
Release: A “Release” as defined in CERCLA or in any Environmental Law, unless
such Release has been properly authorized and permitted in writing by all
applicable Environmental Authorities or is allowed by such Environmental Law
without authorizations or permits.
 
Rent:   Base Rent, Percentage Rent and Additional Charges, collectively.
 
Repositioning: As defined in Section 3.6.
 
Restoration:  The restoration, repair, replacement, rebuilding or alteration of
the Leased Property following a casualty or a partial Taking (including, without
limitation, the cost of all temporary repairs for the protection of property
pending the completion of permanent restoration, repair, replacement, rebuilding
or alteration), to a complete architectural unit of as nearly as possible the
same value, condition and character that existed immediately prior to such
casualty or Taking, to the extent permissible under applicable Legal
Requirements, including without limitation, all zoning and use requirements and
regulations.
 
SARA: The Superfund Amendments and Reauthorization Act of 1986, as amended.
 
Solvent: As to any Person, (a) the sum of the assets of such Person exceeds its
liabilities and (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted.
 
State: The state or commonwealth in which the Hotel is located, namely Georgia.
 
Subsidiaries: Persons in which Lessee owns, directly or indirectly, more than
fifty percent (50%) of the voting stock or control, as applicable.
 
Surplus.  As defined in Section 15.2(c).
 
Taking:  The event of vesting of title to the Project or any part thereof or
estate therein in the condemning authority as the result of any Condemnation
Proceeding.
 
Term: As defined in Section 1.2.
 
TSCA: The Toxic Substances Control Act, as amended.
 
Unavoidable Occurrence. The occurrence of strikes, lockouts, labor unrest,
gasoline and other energy shortages, widespread disruption of air, auto or other
travel, inability to procure materials or services, power or other utility
failure, acts of God (such as hurricanes, tornadoes, earthquakes, floods and mud
slides), governmental restrictions, war or other enemy or terrorist action,
civil commotion, fire, casualty, condemnation or other similar causes, in each
case, if such cause is beyond the reasonable control of Lessee; provided that
(i) lack of funds shall not be deemed a cause beyond the reasonable control of
either party hereto unless such lack of funds is caused by the failure of the
other party hereto to perform any obligations of such party under this Lease or
any guaranty of this Lease, and (ii) any such occurrence is an extraordinary, as
opposed to a routine or cyclical, material event that was not reasonably
foreseeable when the then-applicable Annual Budget was prepared.
 
Uniform System: The Uniform System of Accounts for Hotels (9th Revised Edition,
1996) as published by the American Hotel and Lodging Association, with such
later revisions as may be agreed to by both Lessor and Lessee.
 
Unsuitable for its Primary Intended Use: A state or condition of the Hotel such
that, in the good faith judgment of Lessee, reasonably exercised and evidenced
by the resolution of the board of directors or other governing body of Lessee,
due to casualty damage or loss through Condemnation, the Hotel cannot function
as an integrated hotel facility consistent with standards applicable to a well
maintained and operated hotel.
 
 
10

--------------------------------------------------------------------------------

 
 
Vesting Date.  The date of any Taking.
 
WARN Act: As defined in Subsection 8.2(b).
 
Working Capital: Funds reasonably necessary for the day-to-day operation of the
Hotel’s business for a thirty (30) day period, including, without limitation,
amounts sufficient for the maintenance of change and petty cash funds, operating
bank accounts, payrolls, accounts payable, accrued current liabilities, and
funds required to maintain Inventories.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 3
RENT; RENT ADJUSTMENTS
 
3.1          Rent.  Lessee will pay to Lessor in lawful money of the United
States of America, in immediately available funds, at Lessor’s address set forth
in Article 26 hereof or at such other place or to such other Person as Lessor
from time to time may designate in a Notice, all Base Rent, Percentage Rent  and
Additional Charges, during the Term, as follows:
 
(a)    Base Rent: The annual sum specified in Exhibit B, as adjusted pursuant to
Subsection 3.1(e) hereof, payable in advance in equal, consecutive monthly
installments, on or before the tenth day of each calendar month of the Term
(“Base Rent”); provided, however, that the first monthly payment of Base Rent
shall be payable during the second calendar month of the Term, and that the
first and last monthly payments of Base Rent shall be pro rated as to any
partial month (subject to adjustment as provided in Sections 14.4 and
15.3).  Within thirty (30) days prior to the fifth (5th) anniversary of the
Commencement Date, Lessor and Lessee shall determine the Base Rent for the next
five (5) years at a market rate mutually agreed upon by the parties.  If the
parties cannot, within thirty (30) days, agree on the new Base Rent, either
party may require that the matter be submitted to binding arbitration as set
forth in Section 25.1.  On each subsequent five (5) year anniversary, Base Rent
shall be determined as set forth in this Section 3.1(a).
 
 
(b)    Percentage Rent: For each year of the Term commencing with the
Commencement Date, Lessee shall pay percentage rent (“Percentage Rent”), to the
extent that such Percentage Rent is greater than the Base Rent due for such
period.
 
Percentage Rent shall be an amount equal to the applicable Annual Revenues
Computation (as set forth on Exhibit C) less an amount equal to the Base Rent
paid with respect to such year.  The Annual Revenues Computation shall be
adjusted beginning on the fifth (5th) anniversary of the Commencement Date, and
each 5 year anniversary thereafter , in the same manner as Base Rent is adjusted
pursuant to Section 3.1(a).  During the first year of the Lease, the Percentage
Rent shall be calculated in November and May, and to the extent that any
Percentage Rent is due, shall be payable within 15 days following the end of
November and May.  Beginning on the first anniversary of the Commencement Date,
Percentage Rent shall be payable each calendar month on or before the last day
of the calendar month in an amount equal to the excess, if any, of the budgeted
Percentage Rent payable with respect to the then current calendar month (which
budgeted amount shall be equal to one-twelfth (1/12) of the annual estimate of
Percentage Rent included in the Annual Budget for the year in which the calendar
month occurs) over Base Rent for such calendar month.  In November and May of
each year, the actual Percentage Rent due shall be calculated.
 
There shall be no reduction in the Base Rent regardless of the result of any
Annual Revenues Computation.
 
(c)    Reserved
 
(d)    Officer’s Certificates.  In May and November of each year of the Lease
term, Lessee shall deliver to Lessor an Officer’s Certificate reasonably
acceptable to Lessor setting forth the computation of the Percentage Rent that
accrued for the specified semi-annual period.  If the Percentage Rent due and
payable for such period exceeds the amount actually paid by Lessee for such
year, Lessee shall pay such excess to Lessor at the time the Officer’s
Certificate is delivered.  If the actual Percentage Rent due and payable is less
than the amount actually paid for such period, Lessor, at its option, shall
reimburse such amount to Lessee or credit such amount against subsequent months’
Base Rent.  Any credit to Base Rent shall not be applied for purposes of
calculating Percentage Rent payable for any subsequent month.
 
The obligation to pay Percentage Rent shall survive the expiration or earlier
termination of the Term, and a final reconciliation, taking into account, among
other relevant adjustments, any adjustments which are accrued after such
expiration or termination date but which related to Percentage Rent accrued
prior to such termination date, and Lessee’s good faith best estimate of the
amount of any unresolved contractual allowances, shall be made not later than
two (2) years after such expiration or termination date, but Lessee shall advise
Lessor within sixty (60) days after such expiration or termination date of
Lessee’s best estimate at that time of the approximate amount of such
adjustments, which estimate shall not be binding on Lessee or have any legal
effect whatsoever.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)    Allocation of Rent. The parties hereto acknowledge and agree that the
Base Rent paid or payable by Lessee to Lessor hereunder shall, to the extent
relevant, be allocated between the personal property and real property
constituting Leased Property hereunder in direct proportion to the then
recognizable fair market value of such personal property and real property.
Percentage Rent in excess of Base Rent shall be allocated solely to real
property.
 
3.2          Confirmation of Percentage Rent. Lessee shall utilize, or cause to
be utilized, an accounting system for the Leased Property in accordance with its
usual and customary practices, and in accordance with generally accepted
accounting principles, that will accurately record all data necessary to compute
Percentage Rent, and Lessee shall retain, for at least four (4) years after the
expiration of each semi-annual period (and in any event until the reconciliation
described in Subsection 3.1(d) for such period has been made), reasonably
adequate records conforming to such accounting system showing all data necessary
to compute Percentage Rent for the applicable period. Lessor, at its expense
(except as provided hereinbelow), shall have the right from time to time, upon
prior written notice to Lessee and Manager, by its accountants or
representatives to audit the information that formed the basis for the data set
forth in any Officer’s Certificate provided under Subsection 3.1(d) and, in
connection with such audits, to examine all Lessee’s records (including
supporting data and sales and excise tax returns) reasonably required to verify
Percentage Rent, subject to any prohibitions or limitations on disclosure of any
such data under Legal Requirements; provided, however that Lessor may only
inspect or audit records in Manager’s possession subject to the terms of
Lessee’s access thereto under the Management Agreement. If any such audit
discloses a deficiency in the payment of Percentage Rent, and either Lessee
agrees with the result of such audit or the matter is otherwise determined or
compromised, Lessee shall forthwith pay to Lessor the amount of the deficiency,
as finally agreed or determined, together with interest at the Overdue Rate from
the date when said payment should have been made to the date of payment thereof;
provided, however, that as to any audit that is commenced more than two
(2) years after the date Percentage Rent for any period is reported by Lessee to
Lessor, the deficiency, if any, with respect to such Percentage Rent shall bear
interest at the Overdue Rate only from the date such determination of deficiency
is made unless such deficiency is the result of gross negligence or willful
misconduct on the part of Lessee, in which case interest at the Overdue Rate
will accrue from the date such payment should have been made to the date of
payment thereof. If any such audit discloses that the Percentage Rent actually
due from Lessee for any Fiscal Year exceed those reported by Lessee by more than
three percent (3%), Lessee shall pay the cost of such audit and examination. Any
proprietary information obtained by Lessor pursuant to the provisions of this
Section shall be treated as confidential, except that such information may be
used, subject to appropriate confidentiality safeguards, in any litigation
between the parties and except further that Lessor may disclose such information
to prospective lenders or as required to comply with applicable Legal
Requirements, including without limitation, reporting requirements under state
and federal securities laws. The obligations of Lessee contained in this Section
shall survive the expiration or earlier termination of this Lease.
 
3.3          Additional Charges. In addition to the Base Rent and Percentage
Rent, (a) Lessee also will pay and discharge as and when due and payable all
other amounts, liabilities, obligations and Impositions that Lessee assumes or
agrees to pay under this Lease, and (b) in the event of any failure on the part
of Lessee to pay any of those items referred to in clause (a) of this
Section 3.3, Lessee also will promptly pay and discharge every fine, penalty,
interest and cost that may be added for non-payment or late payment of such
items (the items referred to in clauses (a) and (b) of this Section 3.3 being
additional rent hereunder and being referred to herein collectively as the
“Additional Charges”), and Lessor shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of non-payment of the Additional Charges as in
the case of non-payment of the Base Rent. If any installment of Base Rent and
Percentage Rent or Additional Charges (but only as to those Additional Charges
that are payable directly to Lessor) shall not be paid on its due date, Lessee
will pay Lessor on demand, as Additional Charges, a late charge (to the extent
permitted by law) computed at the Overdue Rate on the amount of such
installment, from the due date of such installment to the date of payment
thereof. To the extent that Lessee pays any Additional Charges to Lessor
pursuant to any requirement of this Lease, Lessee shall be relieved of its
obligation to pay such Additional Charges to the entity to which they would
otherwise be due and Lessor shall pay same from monies received from Lessee.
 
 
13

--------------------------------------------------------------------------------

 
 
3.4          Net Lease.  The Rent shall be paid absolutely net to Lessor, so
that this Lease shall yield to Lessor the full amount of the installments of
Base Rent, Percentage Rent and Additional Charges throughout the Term, all as
more fully set forth in Article 5, but subject to any other provisions of this
Lease that expressly provide for adjustment or abatement of Rent or other
charges or expressly provide that certain expenses or maintenance shall be paid
or performed by Lessor.
 
3.5          No Termination or Abatement.  Except as otherwise specifically
provided in this Lease, and except for loss of the Management Agreement solely
by reason of any action or inaction by Lessor, Lessee, to the extent permitted
by law, shall remain bound by this Lease in accordance with its terms and shall
neither take any action without the written consent of Lessor (which shall not
be unreasonably withheld or delayed) to modify, surrender or terminate the same,
nor seek nor be entitled to any abatement, deduction, deferment or reduction of
the Rent, or setoff against the Rent, nor shall the obligations of Lessee be
otherwise affected by reason of (a) any damage to, or destruction of, any Leased
Property or any portion thereof from whatever cause or any Taking of the Leased
Property or any portion thereof, (b) the lawful or unlawful prohibition of, or
restriction upon, Lessee’s use of the Leased Property, or any portion thereof,
or the interference with such use by any Person other than Lessor, (c) any claim
which Lessee has or might have against Lessor by reason of any default or breach
of any warranty by Lessor under this Lease or any other agreement between Lessor
and Lessee, or to which Lessor and Lessee are parties, (d) any bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution,
winding up or other proceedings affecting Lessor or any assignee or transferee
of Lessor, or (e) for any other cause whether similar or dissimilar to any of
the foregoing other than a discharge of Lessee from any such obligations as a
matter of law. Lessee hereby specifically waives all rights, arising from any
occurrence whatsoever, which may now or hereafter be conferred upon it by law to
(1) modify, surrender or terminate this Lease or quit or surrender the Leased
Property or any portion thereof, or (2) entitle Lessee to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Lessee
hereunder, except as otherwise specifically provided in this Lease. The
obligations of Lessee hereunder shall be separate and independent covenants and
agreements and the Rent and all other sums payable by Lessee hereunder shall
continue to be payable in all events unless the obligations to pay the same
shall be terminated pursuant to the express provisions of this Lease or by
termination of this Lease other than by reason of an Event of Default.
 
3.6          Rent Adjustment: Change in Franchise Affiliation or Change in Scope
of Work.  Except to the extent that doing so would cause Lessor to recognize
income other than “rents from real property” as defined in Section 856(d) of the
Code, notwithstanding anything herein (other than Article 19) to the contrary,
if (i) the facts and circumstances underlying the documented, basic assumptions
upon which both Lessor and Lessee have relied in determining the Base Rent and
the Percentage Rent payable hereunder become materially incorrect solely as a
result of (A) a decision to re-brand the Hotel that is made after the
Commencement Date, (B) the scope or cost of substantial renovations or other
capital improvements to the Hotel (that were not planned as of the Commencement
Date)l, or (C) the implementation of any other hotel repositioning strategies
(that were not planned as of the Commencement Date) resulting in significant
disruption of the operations of the Hotel (collectively, a “Repositioning”), and
(ii) Lessor and Lessee so agree in writing, then Lessor and Lessee shall, in
good faith, negotiate modifications to the Base Rent and Percentage Rent to
adjust (i.e., increase, decrease or reallocate among revenue categories) such
Base Rent and Percentage Rent to reflect such change in basic assumptions for
the affected periods, using the same methodology and other basic assumptions as
were initially utilized in determining the Base Rent and Percentage Rent
hereunder. If Lessor and Lessee are unable to agree, within thirty (30) days
after the date of written certification from either Lessee or Lessor to the
other party that a good faith dispute exists, as to the existence of the
occurrence of a Repositioning or the adjustments to be made to the amounts or
percentages for the Base Rent and Percentage Rent hereunder as a result of any
repositioning, the dispute may be submitted by either party to arbitration under
Section 25.1 hereof for resolution (during which period Lessee shall continue to
pay Base Rent and Percentage Rent as required under Section 3.1 of this Lease).
 
ARTICLE 4
BUDGETS; BOOKS AND RECORDS
 
4.1          Annual Budget. Not later than twenty (20) days prior to the
commencement of each Fiscal Year, Lessee shall submit the Annual Budget to
Lessor. The Annual Budget shall contain the following, to the extent included in
the operating budgets and capital budgets provided to Lessee by Manager under
the Management Agreement for the Hotel:
 
 
14

--------------------------------------------------------------------------------

 
 
(a)    Lessee’s reasonable estimate of Gross Revenues (including room rates and
Room Revenues), Gross Operating Expenses, and Gross Operating Profits for the
forthcoming Fiscal Year itemized on schedules on a monthly basis as approved by
Lessor and Lessee, as same may be revised or replaced from time to time by
Lessee and approved by Lessor, together with the assumptions, forming the basis
of such schedules.
 
(b)    An estimate of the amounts to be spent for  the repair, replacement, or
refurbishment of Furniture and Equipment and/or Fixtures or otherwise.
 
(c)    An estimate of any amounts Lessor will be required to provide for
required or desirable capital improvements to the Hotel or any of its
components.
 
(d)    A cash flow projection.
 
(e)    A business plan, which shall describe business objectives and strategies
for the forthcoming Fiscal Year, and shall include without limitation an
analysis of the market area in which the Hotel competes, a comparison of the
Hotel and its business with competitive hotels, an analysis of categories of
potential guests, and a description of sales and marketing activities designed
to achieve and implement identified objectives and strategies.
 
4.2          Books and Records. Lessee shall keep full and adequate books of
account and other records reflecting the results of operation of the Hotel on an
accrual basis, all in accordance with generally accepted accounting principles
and the obligations of Lessee under this Lease. The books of account and all
other records relating to or reflecting the operation of the Hotel shall be kept
either at the Hotel or at Lessee’s offices in Houston, Texas or at Manager’s
central offices, and shall be available to Lessor and its representatives and
its auditors or accountants, at all reasonable times, upon prior written notice
to Lessee and Manager, for examination, audit, inspection, and transcription;
provided, however that Lessor may only inspect or audit records in Manager’s
possession subject to the terms of Lessee’s access thereto under the Management
Agreement. All of such books and records pertaining to the Hotel including,
without limitation, books of account, guest records and front office records, at
all times shall be the property of Lessor and shall not be removed from the
Hotel or Lessee’s offices or Manager’s central offices (but may be moved among
any of the foregoing) by Lessee without Lessor approval.
 
ARTICLE 5
IMPOSITIONS AND OTHER COSTS
 
5.1          Payment of Impositions. Subject to Article 12 (relating to
permitted contests), Lessee will pay, or cause to be paid, all Impositions,
including but not limited to, all Real Estate Taxes and Personal Property Taxes,
before any fine, penalty, interest or cost may be added for non-payment, such
payments to be made directly to the taxing or other authorities where feasible,
and will promptly furnish to Lessor copies of official receipts or other
satisfactory proof evidencing such payments. Lessee’s obligation to pay such
Impositions shall be deemed absolutely fixed upon the date such Impositions
become a lien upon the Leased Property or any part thereof. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Lessee may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and in such event, shall pay
such installments during the Term hereof (subject to Lessee’s right of contest
pursuant to the provisions of Article 12) as the same respectively become due
and before any fine, penalty, premium, further interest or cost may be added
thereto. Lessor, at its expense, shall, to the extent required or permitted by
applicable law, prepare and file all tax returns in respect of Lessor’s net
income, gross receipts, sales and use, single business, transaction privilege,
rent, ad valorem, franchise taxes, Real Estate Taxes, Personal Property Taxes
and taxes on its capital stock, and Lessee, at its expense, shall, to the extent
required or permitted by applicable laws and regulations, prepare and file all
other tax returns and reports in respect of any Imposition as may be required by
governmental authorities. If any refund shall be due from any taxing authority
in respect of any Imposition paid by Lessee, the same shall be paid over to or
retained by Lessee if no Event of Default shall have occurred hereunder and be
continuing. If an Event of Default shall have occurred and be continuing, any
such refund shall be paid over to or retained by Lessor. Any such funds retained
by Lessor due to an Event of Default shall be applied as provided in Article 16.
Lessor and Lessee shall, upon request of the other, provide such data as is
maintained by the party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required returns and reports. Lessee
shall file all Personal Property Tax returns in such jurisdictions where it is
legally required so to file. Lessor, to the extent it possesses the same, and
Lessee, to the extent it possesses the same, will provide the other party, upon
request, with cost and depreciation records necessary for filing returns for any
property classified as personal property. Where Lessor is required to file
Personal Property Tax returns, Lessee shall provide Lessor with copies of
assessment notices in sufficient time for Lessor to file a protest. Lessor may,
upon Notice to Lessee, at Lessor’s option and at Lessor’s sole expense, protest,
appeal, or institute such other proceedings (in its or Lessee’s name) as Lessor
may deem appropriate to effect a reduction of real estate or personal property
assessments for those Impositions to be paid by Lessor, and Lessee, at Lessor’s
expense as aforesaid, shall fully cooperate with Lessor in such protest, appeal,
or other action. Lessor hereby agrees to indemnify, defend, and hold harmless
Lessee from and against any claims, obligations, liabilities and loss against or
incurred by Lessee in connection with such cooperation.   Billings by Lessor to
Lessee for reimbursement of any Personal Property Taxes paid by Lessor shall be
accompanied by copies of a bill therefor and payments thereof which identify the
personal property with respect to which such payments are made. Lessor, however,
reserves the right to effect any such protest, appeal or other action and, upon
Notice to Lessee, shall control any such activity, which shall then go forward
at Lessor’s sole expense. Upon such Notice, Lessee, at Lessor’s expense, shall
cooperate fully with such activities.
 
 
15

--------------------------------------------------------------------------------

 
 
5.2          Notice of Impositions. Lessor shall give prompt Notice to Lessee of
all Impositions payable by Lessee hereunder of which Lessor at any time has
knowledge, provided that Lessor’s failure to give any such Notice shall in no
way diminish Lessee’s obligations hereunder to pay such Impositions, but such
failure to provide notice shall obviate  any default hereunder for a reasonable
time after Lessee receives Notice of any Imposition which it is obligated to pay
during the first taxing period applicable thereto.
 
5.3          Adjustment of Impositions. Impositions imposed in respect of any
taxing period during which the Term terminates shall be adjusted and prorated
between Lessor and Lessee, whether or not such Imposition is imposed before or
after such termination, and Lessee’s obligation to pay its prorated share
thereof after termination shall survive such termination.
 
5.4          Utility Charges. Lessee will be solely responsible for obtaining
and maintaining utility services to the Leased Property and will pay or cause to
be paid all charges for electricity, gas, oil, water, sewer and other utilities
used in the Leased Property during the Term.
 
5.5          Insurance Premiums. Lessee will pay or cause to be paid all
premiums for the insurance coverage’s required to be maintained by Lessee under
Article 13.
 
5.6          Management or Franchise Fees. Lessee will maintain in full force
and effect, and pay or cause to be paid all fees and other charges payable
pursuant to the Franchise Agreement and any Management Agreement with respect to
the Hotel.
 
ARTICLE 6
LEASED PROPERTY; PERSONAL PROPERTY
 
6.1          Ownership of the Leased Property. Lessee acknowledges that the
Leased Property is the property of Lessor and that Lessee has only the right to
the possession and use of the Leased Property upon the terms and conditions of
this Lease.
 
6.2          Lessee’s Personal Property. Lessee will acquire and maintain
throughout the Term such Inventory as is required to operate the Leased Property
in the manner contemplated by this Lease. Lessee may (and shall as provided
hereinbelow), at its expense, install, affix or assemble or place on any parcels
of the Land or in any of the Leased Improvements, any items of personal property
(including Inventory) owned by Lessee. Lessee, at the commencement of the Term,
and from time to time thereafter, shall provide Lessor with an accurate list of
all such items of Lessee’s personal property (collectively, the “Lessee’s
Personal Property”). Lessee may, subject to the first sentence of this
Section 6.2 and the conditions set forth below, remove any of Lessee’s Personal
Property set forth on such list at any time during the Term or upon the
expiration or any prior termination of the Term. All of Lessee’s Personal
Property, other than Inventory, not removed by Lessee within ten (10) days
following the expiration or earlier termination of the Term shall be considered
abandoned by Lessee and may be appropriated, sold, destroyed or otherwise
disposed of by Lessor without first giving Notice thereof to Lessee, without any
payment to Lessee and without any obligation to account therefor. Lessee will,
at its expense, restore the Leased Property to its original condition (ordinary
wear and tear excepted), including repair of all damage to the Leased Property
caused by the removal of Lessee’s Personal Property, whether effected by Lessee
or Lessor. Upon the expiration or earlier termination of the Term, Lessor or its
designee shall have the option to purchase all Inventory on hand at the Leased
Property at the time of such expiration or termination for a sale price equal to
the fair market value of such Inventory. Lessee may make such financing
arrangements, title retention agreements, leases or other agreements with
respect to Lessee’s Personal Property as it sees fit provided that Lessee first
advises Lessor of any such arrangement and such arrangement expressly provides
that in the event of Lessee’s default thereunder, Lessor (or its designee) may
assume Lessee’s obligations and rights under such arrangement.  Notwithstanding
anything in this Section 6.2 to the contrary, Lessee shall not remove any of
Lessee’s Personal Property and/or enter into any financing arrangements, title
retention agreements, leases or other agreements with respect to Lessee’s
Personal Property to the extent such actions violate the Loan Documents.
 
 
16

--------------------------------------------------------------------------------

 
 
6.3          Lessor’s Option to Purchase Assets of Lessee. Effective on not less
than ninety (90) days’ prior Notice given at any time within one hundred eighty
(180) days before the expiration of the Term, but not later than ninety
(90) days prior to such expiration, or upon such shorter Notice period as shall
be appropriate if this Lease is terminated prior to its expiration date, Lessor
shall have the option to purchase all (but not less than all) of the assets of
Lessee, tangible and intangible, relating to the Leased Property (other than
this Lease), at the expiration or termination of this Lease for an amount
(payable in cash on the expiration date of this Lease) equal to the fair market
value thereof.  In the event that Lessor and Lessee cannot agree upon the fair
market value of such property, the fair market value shall be determined by
binding arbitration pursuant to Section 25.1.
 
ARTICLE 7
CONDITION AND USE OF LEASED PROPERTY
 
7.1          Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property. Lessee has examined and otherwise
has knowledge of the condition of the Leased Property and has found the same to
be satisfactory for its purposes hereunder. Lessee is leasing the Leased
Property “as is” in its present condition. Lessee waives any claim or action
against Lessor in respect of the condition of the Leased Property. LESSOR MAKES
NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY, OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY LESSEE. LESSEE ACKNOWLEDGES THAT THE LEASED
PROPERTY HAS BEEN INSPECTED BY LESSEE AND IS SATISFACTORY TO IT. Provided,
however, to the extent permitted by law, Lessor hereby assigns to Lessee all of
Lessor’s rights, if any, to proceed against any predecessor in title (other than
any Affiliate of Lessee, which conveyed the Property to Lessor) for breaches of
warranties or representations or for latent defects in the Leased Property.
Lessor shall fully cooperate with Lessee in the prosecution of any such claim,
in Lessor’s or Lessee’s name, all at Lessee’s sole cost and expense. Lessee
hereby agrees to indemnify, defend and hold harmless Lessor from and against any
claims, obligations and liabilities against or incurred by Lessor in connection
with such cooperation.
 
7.2          Use of the Leased Property.
 
(a)     Lessee covenants that it will exercise reasonable efforts to obtain and
to maintain all approvals needed to use and operate the Leased Property for its
Primary Intended Purpose, as defined in Section 7.2(b) below, and applicable
Legal Requirements.
 
(b)    Lessee shall use or cause to be used the Leased Property only as a
Homewood Suites  hotel facility, and for such other uses as may be necessary or
incidental to such use or such other use as otherwise approved by Lessor (the
“Primary Intended Use”).  Lessee shall not use the Leased Property or any
portion thereof for any other use without the prior written consent of Lessor,
which consent may be granted, denied or conditioned in Lessor’s sole discretion.
No use shall be made or permitted to be made of the Leased Property, and no acts
shall be done, which will cause the cancellation or increase the premium of any
insurance policy covering the Leased Property or any part thereof (unless
another adequate policy satisfactory to Lessor is available and Lessee pays any
premium increase), nor shall Lessee sell or permit to be kept, used or sold in
or about the Leased Property any article which may be prohibited by law or fire
underwriter’s regulations. Lessee shall, at its sole cost, comply with all of
the requirements pertaining to the Leased Property of any insurance board,
association, organization or company necessary for the maintenance of insurance,
as herein provided, covering the Leased Property and Lessee’s Personal Property.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)     Subject to the provisions of Articles 14, 15, 18 and 21, Lessee
covenants and agrees that during the Term it will (1) operate continuously the
Leased Property as a hotel facility, (2) keep in full force and effect and
comply with all the provisions of the Franchise Agreement, (3) not terminate or
amend the Franchise Agreement,  without the consent of Lessor (which shall not
be unreasonably withheld or delayed), and (4) maintain appropriate
certifications and Licenses for such use.
 
(d)    Lessee shall not commit or suffer to be committed any waste on the Leased
Property, or in the Hotel, nor shall Lessee cause or permit any nuisance
thereon.
 
(e)    Lessee shall neither suffer nor permit the Leased Property or any portion
thereof, or Lessee’s Personal Property, to be used in such a manner as (1) might
reasonably tend to impair Lessor’s (or Lessee’s, as the case may be) title
thereto or to any portion thereof, or (2) may reasonably make possible a claim
or claims of adverse usage or adverse possession by the public, as such, or of
implied dedication of the Leased Property or any portion thereof, except as
necessary in the ordinary and prudent operation of the Hotel on the Leased
Property.
 
7.3          Lessor to Grant Easements, Etc.  Subject to the terms of the Loan
Documents, Lessor will, from time to time, so long as no Event of Default has
occurred and is continuing, at the request of Lessee and at Lessee’s cost and
expense (but subject to the approval of Lessor, which approval shall not be
unreasonably withheld or delayed), (a) grant easements and other rights in the
nature of easements with respect to the Leased Property to third parties,
(b) release existing easements or other rights in the nature of easements which
are for the benefit of the Leased Property, (c) dedicate or transfer unimproved
portions of the Leased Property for road, highway or other public purposes,
(d) execute petitions to have the Leased Property annexed to any municipal
corporation or utility district, (e) execute amendments to any covenants and
restrictions affecting the Leased Property and (f) execute and deliver to any
Person any instrument appropriate to confirm or effect such grants, releases,
dedications, transfers, petitions and amendments (to the extent of its interests
in the Leased Property), but only upon delivery to Lessor of an Officer’s
Certificate stating that such grant, release, dedication, transfer, petition or
amendment does not interfere with the proper conduct of the business of Lessee
on the Leased Property and does not materially reduce the value of the Leased
Property.
 
7.4          Engagement of a Manager.  Lessee shall not engage a Manager for the
Leased Property other than a qualified manager without the written consent of
the Lessor, which may be given or withheld in Lessor’s reasonable
discretion.  The parties hereby agree that Moody National Hospitality
Management, LLC is a qualified manager.  Any management contract, agreement or
other arrangement entered into by Lessee shall not relieve Lessee of any of
Lessee’s obligation hereunder and any such agreement shall be expressly
subordinate to the terms and conditions of this Lease.
 
7.5          Change in Franchise Affiliation. Lessee shall not, without the
prior written consent of Lessor, which consent may be granted or withheld in
Lessor’s sole discretion, replace the existing franchise affiliation.
 


 
ARTICLE 8
LESSEE’S COMPLIANCE WITH LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS
 
8.1          Compliance with Legal and Insurance Requirements, Etc. Subject to
Section 8.3(b) below and Section 12.2 (relating to permitted contests), Lessee,
at its expense, will promptly (a) comply with all applicable Legal Requirements
and Insurance Requirements in respect of the use, operation, maintenance, repair
and restoration of the Leased Property, and (b) procure, maintain and comply
with all appropriate Licenses and other authorizations required for any use of
the Leased Property and Lessee’s Personal Property then being made, and for the
proper erection, installation, operation and maintenance of the Leased Property
or any part thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
8.2          Legal Requirement Covenants.
 
(a)     Subject to Section 8.3 below, Lessee covenants and agrees that the
Leased Property and Lessee’s Personal Property shall not be used for any
unlawful purpose, and that Lessee shall not permit or suffer to exist any
unlawful use of the Leased Property by others. Lessee shall acquire and maintain
all appropriate licenses, certifications, permits and other authorizations and
approvals needed to operate the Leased Property in its customary manner for the
Primary Intended Use, and any other lawful use conducted on the Leased Property
as may be permitted from time to time hereunder. Lessee further covenants and
agrees that Lessee’s use of the Leased Property and maintenance, alteration, and
operation of the same, and all parts thereof, shall at all times conform to all
Legal Requirements, unless the same are finally determined by a court of
competent jurisdiction to be unlawful (and Lessee shall cause all sub-tenants,
invitees or others within its control so to comply with all Legal Requirements).
Lessee may, however, upon prior Notice to Lessor, contest the legality or
applicability of any such Legal Requirement or any licensure or certification
decision if Lessee maintains such action in good faith, with due diligence,
without prejudice to Lessor’s rights hereunder, and at Lessee’s sole expense. If
by the terms of any such Legal Requirement compliance therewith pending the
prosecution of any such proceeding may legally be delayed without the occurrence
of any charge or liability of any kind, or the filing of any lien, against the
Hotel or Lessee’s leasehold interest therein and without subjecting Lessee or
Lessor to any liability, civil or criminal, for failure so to comply therewith,
Lessee may delay compliance therewith until the final determination of such
proceeding. If any lien, charge or civil or criminal liability would be incurred
by reason of any such delay, Lessee, on the prior written consent of Lessor,
which consent shall not be unreasonably withheld or delayed, may nonetheless
contest as aforesaid and delay as aforesaid provided that such delay would not
subject Lessor to criminal liability and Lessee both (a) furnishes to Lessor
security reasonably satisfactory to Lessor against any loss or injury by reason
of such contest or delay and (b) prosecutes the contest with due diligence and
in good faith.
 
(b)    As between Lessor and Lessee, Lessee is solely responsible for all
liabilities or obligations of any kind with respect to employees at the Leased
Property during the Term. Without limiting the generality of the foregoing
sentence, Lessee is solely responsible for any required compliance with the
Worker Adjustment, Retraining and Notification Act of 1988 (the “WARN Act”) or
any similar state law applicable to the Leased Property; any required compliance
with the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”); and all alleged and actual obligations and claims arising from or
relating to any employment agreement, collective bargaining agreement or
employee benefit plans, any grievances, arbitration’s, or unfair labor practice
charges, and relating to compliance with any applicable state or federal labor
employment law, including but not limited to all laws pertaining to
discrimination, workers’ compensation, unemployment compensation, occupational
safety and health, unfair labor practices, family and medical leave, and wages,
hours or employee benefits. Lessee agrees to indemnify and defend and hold
harmless Lessor from and against any claims relating to any of the foregoing
matters. Lessee further agrees to reimburse Lessor for any and all losses,
damages, costs, expenses, liabilities and obligations of any kind, including
without limitation reasonable attorney’s fees and other legal costs and
expenses, incurred by Lessor in connection with any of the foregoing matters.
 
8.3          Environmental Covenants. Lessor and Lessee additionally covenant
and agree as follows:
 
(a)    At all times hereafter until the later of (i) such time as all
liabilities, duties or obligations of Lessee to Lessor under the Lease have been
satisfied in full and (ii) such time as Lessee completely vacates the Leased
Property and surrenders possession of the same to Lessor, Lessee shall fully
comply with all Environmental Laws applicable to the Leased Property and the
operations thereon. Lessee agrees to give Lessor prompt Notice of (1) all
Environmental Liabilities; (2) all pending, threatened or anticipated
Proceedings, and all notices, demands, requests or investigations, relating to
any Environmental Liability or relating to the issuance, revocation or change in
any Environmental Authorization required for operation of the Leased Property;
(3) all Releases at, on, in, under or in any way affecting the Leased Property,
or any Release known by Lessee at, on, in or under any property adjacent to the
Leased Property; and (4) all facts, events or conditions that could reasonably
lead to the occurrence of any of the above-referenced matters.
 
(b)    Lessor hereby agrees to defend, indemnify and save harmless any and all
Lessee Indemnified Parties from and against any and all Environmental
Liabilities other than (i) Environmental Liabilities resulting from conditions
disclosed in any environmental audit obtained by Lessor and provided to Lessee
prior to the execution of this Lease (the “Environmental Audit”), and
(ii) Environmental Liabilities which were caused by the acts or grossly
negligent failures to act of Lessee.
 
(c)    Lessee hereby agrees to defend, indemnify and save harmless any and all
Lessor Indemnified Parties from and against any and all Environmental
Liabilities which were (i) resulting from conditions disclosed in the
Environmental Audit, and (ii) caused by the acts or grossly negligent failures
to act of Lessee.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)    If any Proceeding is brought against any Indemnified Party in respect of
an Environmental Liability with respect to which such Indemnified Party may
claim indemnification under either Subsection 8.3(b) or (c), the Indemnifying
Party, upon request, shall at its sole expense resist and defend such
Proceeding, or cause the same to be resisted and defended by counsel designated
by the Indemnified Party and approved by the Indemnifying Party, which approval
shall not be unreasonably withheld or delayed; provided, however, that such
approval shall not be required in the case of defense by counsel designated by
any insurance company undertaking such defense pursuant to any applicable policy
of insurance. Each Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel will be at the sole expense of such
Indemnified Party unless such counsel has been approved by the Indemnifying
Party, which approval shall not be unreasonably withheld or delayed. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
made without its consent, which shall not be unreasonably withheld or delayed,
but if settled with the consent of the Indemnifying Party, or if settled without
its consent (if its consent shall be unreasonably withheld or delayed), or if
there be a final, nonappealable judgment for an adversary party in any such
Proceeding, the Indemnifying Party shall indemnify and hold harmless the
Indemnified Parties from and against any liabilities and loss incurred by such
Indemnified Parties by reason of such settlement or judgment.
 
(e)    At any time any Indemnified Party has reason to believe circumstances
exist which could reasonably result in an Environmental Liability, upon
reasonable prior Notice to Lessee and Manager stating such Indemnified Party’s
basis for such belief, an Indemnified Party shall be given immediate access to
the Leased Property (including, but not limited to, the right to enter upon,
investigate, drill wells, take soil borings, excavate, monitor, test, cap and
use available land for the testing of remedial technologies), Lessee’s
employees, and to all relevant documents and records regarding the matter as to
which a responsibility, liability or obligation is asserted or which is the
subject of any Proceeding; provided that such access may he conditioned or
restricted as may be reasonably necessary to ensure compliance with law and the
safety of personnel and facilities or to protect confidential or privileged
information. All Indemnified Parties requesting such immediate access and
cooperation shall endeavor to coordinate such efforts to result in as minimal
interruption of the operation of the Leased Property as practicable.
 
(f)     The indemnification rights and obligations provided for in this Article
8 shall be in addition to any indemnification rights and obligations provided
for elsewhere in this Lease.
 
(g)    The indemnification rights and obligations provided for in this Article 8
shall survive the termination of this Lease.
 
For purposes of this Section 8.3, all amounts for which any Indemnified Party
seeks indemnification shall be computed net of (a) any actual income tax benefit
resulting therefrom to such Indemnified Party, (b) any insurance proceeds
received (net of tax effects) with respect thereto, and (c) any amounts
recovered (net of tax effects) from any third parties based on claims the
Indemnified Party has against such third parties which reduce the damages that
would otherwise be sustained; provided that in all cases, the timing of the
receipt or realization of insurance proceeds or income tax benefits or
recoveries from third parties shall be taken into account in determining the
amount of reduction of damages. Each Indemnified Party agrees to use its
reasonable efforts to pursue, or assign to Lessee or Lessor, as the case may be,
any claims or rights it may have against any third party that would materially
reduce the amount of damages otherwise incurred by such Indemnified Party.
 
Notwithstanding anything to the contrary contained in this Lease, if Lessor
shall become entitled to the possession of the Leased Property by virtue of the
termination of the Lease or repossession of the Leased Property, then Lessor may
assign its indemnification rights under this Section 8.3 (but not any other
rights under this Section 8.3) to any Person to whom Lessor subsequently
transfers the Leased Property, subject to the following conditions and
limitations, each of which shall be deemed to be incorporated into the terms of
such assignment, whether or not specifically referred to therein:
 
(i)   The indemnification rights referred to in this section may be assigned
only if a known Environmental Liability then exists or if a Proceeding is then
pending or, to the knowledge of Lessee or Lessor, then threatened with respect
to the Leased Property;
 
(ii)   Such indemnification rights shall be limited to Environmental Liabilities
relating to or specifically affecting the Leased Property; and
 
(iii) Any assignment of such indemnification rights shall be limited to the
immediate transferee of Lessor, and shall not extend to any such transferee’s
successors or assigns.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 9
MAINTENANCE AND REPAIRS
 
9.1          Maintenance and Repairs.
 
(a)    Lessee, at its sole expense, will keep the Leased Property, and all
private roadways, sidewalks and curbs appurtenant thereto that are under
Lessee’s control, including windows and plate glass, mechanical, electrical and
plumbing systems and equipment (including conduit and ductware), and non-load
bearing interior walls, and parking lot surfaces, in good order and repair,
except (i) for ordinary wear and tear (whether or not the need for such repairs
occurred as a result of Lessee’s use, any prior use, the elements or the age of
the Leased Property, or any portion thereof) and (ii) to the extent of damage
caused by Lessor’s gross negligence or willful misconduct or that of its
employees or agents, and, except as otherwise provided in Subsection 9.1(b),
Article 14 or Article 15, with reasonable promptness, make all necessary and
appropriate repairs replacements, and improvements thereto of every kind and
nature, whether interior or exterior ordinary or extraordinary, foreseen or
unforeseen or arising by reason of a condition existing prior to the
commencement of the Term of this Lease (concealed or otherwise), or required by
any governmental agency having jurisdiction over the Leased Property, except as
to the roof, structural walls or foundation of the Leased Improvements.  Lessee
will not take or omit to take any action, the taking or omission of which might
materially impair the value or the usefulness of the Leased Property or any part
thereof for its Primary Intended Use.
 
(b)    Notwithstanding Lessee’s obligations under Subsection 9.1(a) above,
except to the extent of damage caused by Lessee’s negligence or willful
misconduct or that of its employees or agents, Lessor shall be required to bear
the cost of maintaining any of the roof, structural walls or foundation of the
Leased Improvements, but excluding windows and plate glass, mechanical,
electrical and plumbing systems and equipment, including conduit and ductware,
and non-load bearing walls, and parking lot surfaces.  Except as set forth in
the preceding sentence and in Section 10.3, Lessor shall not under any
circumstances be required to build or rebuild any improvement on the Leased
Property, or to make any repairs, replacements, alterations, restorations or
renewals of any nature or description to the Leased Property, whether ordinary
or extraordinary, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, in connection with this Lease, or to maintain the Leased
Property in any way. Lessee hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Lessor, pursuant to any law in effect at
the time of the execution of this Lease or hereafter enacted, except following
default by Lessor under this Lease, to the extent of repairs (for which Lessor
is obligated hereunder) required to be made in order for the Hotel, and Lessee’s
use thereof, to comply with Lessee’s obligations under the Management Agreement
or any Franchise Agreement, as applicable.  Lessor shall have the right to give,
record and post, as appropriate, notices of nonresponsibility under any
mechanic’s lien laws now or hereafter existing.
 
(c)    Nothing contained in this Lease and no action or inaction by Lessor shall
be construed as (i) constituting the request of Lessor, expressed or implied, to
any contractor, subcontractor, laborer, materialman or vendor to or for the
performance of any labor or services or the furnishing of any materials or other
property for the construction, alteration, addition, repair or demolition of or
to the Leased Property or any part thereof, or (ii) giving Lessee any right,
power or permission to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against Lessor in respect thereof or to
make any agreement that may create, or in any way be the basis for any right,
title, interest, lien, claim or other encumbrance upon the estate of Lessor in
the Leased Property, or any portion thereof.
 
9.2          Encroachments, Restrictions, Etc. Lessor represents and warrants
that the Leased Improvements do not materially encroach upon any property,
street or right-of-way adjacent to the Leased Property, or violate the
agreements or conditions contained in any lawful restrictive covenant or other
agreement affecting the Leased Property, or any part thereof, or impair the
rights of others under any easement or right-of-way to which the Leased Property
is subject.  Except to the extent that such representation and warranty is
breached by Lessor, if any of the Leased Improvements, at any time hereafter,
materially encroach upon any property, street or right-of-way adjacent to the
Leased Property, or violate the agreements or conditions contained in any lawful
restrictive covenant or other agreement affecting the Leased Property, or any
part thereof, or impair the rights of others under any easement or right-of-way
to which the Leased Property is subject, then promptly upon the request of
Lessor or at the behest of any Person affected by any such encroachment,
violation or impairment, Lessee shall, at its expense, subject to its right to
contest the existence of any encroachment, violation or impairment and in such
case, in the event of an adverse final determination, either (a) obtain valid
and effective waivers or settlements of all claims, liabilities and damages
resulting from each such encroachment, violation or impairment, whether the same
shall affect Lessor or Lessee or (b) make such changes in the Leased
Improvements, and take such other actions, as Lessee in the good faith exercise
of its judgment deems reasonably practicable to remove such encroachment, and to
end such violation or impairment, including, if necessary, the alteration of any
of the Leased Improvements, and in any event take all such actions as may be
necessary in order to be able to continue the operation of the Leased
Improvements for the Primary Intended Use substantially in the manner and to the
extent the Leased Improvements were operated prior to the assertion of such
violation, impairment or encroachment. Any such alteration shall be made in
conformity with the applicable requirements of Article 10. Lessee’s obligations
under this Section 9.2 shall be in addition to and shall in no way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance held by Lessor.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 10
ALTERATIONS AND IMPROVEMENTS; FF&E RESERVE
 
10.1        Alterations. After receiving approval of Lessor, which approval
shall not be unreasonably withheld or delayed, Lessee shall have the right to
make such additions, modifications or improvements to the Leased Property from
time to time as Lessee deems desirable for its permitted uses and purposes,
provided that such action will not significantly alter the character or purposes
or significantly detract from the value or operating efficiency thereof and will
not significantly impair the revenue-producing capability of the Leased Property
or adversely affect the ability of Lessee to comply with the provisions of this
Lease. The cost of such additions, modifications or improvements to the Leased
Property shall be paid by Lessee, and all such additions, modifications and
improvements shall, without payment by Lessor at any time, be included under the
terms of this Lease and upon expiration or earlier termination of this Lease
shall pass to and become the property of Lessor.
 
10.2        Salvage. All materials which are scrapped or removed in connection
with the making of repairs required by Articles 9 or 10 shall be or become the
property of Lessor or Lessee depending on which party is paying for or providing
the financing for such work.
 
10.3        Furniture, Fixture and Equipment Allowance.  Upon the execution of
this Lease, Lessor shall have funded a $1,315,870.15  reserve (“PIP Reserve”) as
required under the Initial Loan Documents to meet the requirements for periodic
repair, replacement  or refurbishing of furniture, fixtures and equipment that
constitute Leased Property.  Additional monthly reserve for such purpose
required to meet the terms of the Loan Documents, the Management Agreement (or
Franchise Agreement, if applicable) shall be the obligation of the
Lessee.  Subject to the provisions of the Loan Documents, the PIP Reserve shall
be made available by Lessor for use by Lessee for replacement or refurbishing of
furniture, fixtures and equipment that constitute Leased Property in connection
with the Primary Intended Use; provided, however, that no amounts made available
under this Article shall be used to purchase property (other than “real
property” within the meaning of Treasury Regulations Section 1.856-3(d)), to the
extent that doing so would cause Lessor to recognize income other than “rents
from real property” as defined in Section 856(d) of the Code. Lessor’s
obligation shall be cumulative, but not compounded, and any amounts that have
accrued hereunder shall be payable in future periods for such uses and in
accordance with the procedure set forth herein. Lessee shall have no interest in
any accrued obligation of Lessor hereunder after the termination of this Lease.
 
ARTICLE 11
COMPLIANCE WITH OTHER AGREEMENTS
 
11.1        Compliance with Franchise Agreement and Management Agreement. To the
extent any of the provisions of the Management Agreement or Franchise Agreement,
as applicable, impose a greater obligation on Lessee than the corresponding
provisions of the Lease, then Lessee shall be obligated to comply with, and to
take all reasonable actions necessary to prevent breaches or defaults under, the
provisions of the Franchise Agreement and the Management Agreement, as
applicable.  It is the intent of the parties hereto that Lessee shall comply in
every respect with the provisions of the Management Agreement or any Franchise
Agreement so as to avoid any material default thereunder during the term of this
Lease. Lessee shall not terminate, extend or enter into any material
modification of the Management Agreement or Franchise Agreement, as applicable,
without in each instance first obtaining Lessor’s prior written consent, which
shall not be unreasonably withheld, and consent of the Lender, if required by
the Loan Documents.  Lessor and Lessee agree to cooperate with each other in the
event it becomes necessary to obtain a Management Agreement extension or
modification (or, at Lessor’s option, a new franchise) for the Leased Property,
and in any transfer of the Management Agreement or any Franchise Agreement to
Lessor or any designee of Lessor or any successor to Lessee upon the termination
of this Lease.  In the event of expiration or termination of the Management
Agreement or any Franchise Agreement, for whatever reason, Lessor will have the
right, in the exercise of its sole discretion, to approve any new Franchise
Agreement or Management Agreement for the Hotel.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE 12
PERMITTED LIENS AND CONTESTS
 
12.1        Liens. Subject to the provisions of Section 12.2 relating to
permitted contests, Lessee will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon the Leased Property or any
attachment, levy, claim or encumbrance in respect of the Rent, not including,
however, (a) this Lease, (b) the matters included as exceptions in the title
policy insuring Lessor’s interest in the Leased Property, (c) restrictions,
liens and other encumbrances which are consented to in writing by Lessor or any
easements granted pursuant to the provisions of Section 7.3 of this Lease,
(d) liens for those taxes upon Lessor or the Leased Property which Lessee is not
required to pay hereunder, (e) subleases permitted by Article 20 hereof,
(f) liens for Impositions or for sums resulting from noncompliance with Legal
Requirements so long as (1) the same are not yet payable or are payable without
the addition of any fine or penalty or (2) such liens are in the process of
being contested as permitted by Section 12.2, (g) liens of mechanics, laborers,
materialmen, suppliers or vendors for sums either disputed or not yet due
provided that (1) the payment of such sums shall not be postponed under any
related contract for more than sixty (60) days after the completion of the
action giving rise to such lien and such reserve or other appropriate provisions
as shall be required by law or generally accepted accounting principles shall
have been made therefor or (2) any such liens are in the process of being
contested as permitted by Section 12.2 hereof, and (h) any liens which are the
responsibility of Lessor pursuant to the provisions of Article 22 of this Lease.
 
12.2        Permitted Contests. Lessee shall have the right to contest the
amount or validity of any Imposition to be paid by Lessee or any Legal
Requirement or Insurance Requirement or any lien, attachment, levy, encumbrance,
charge or claim (“Claims”) not otherwise permitted by Section 12.1, by
appropriate legal proceedings in good faith and with due diligence (but this
shall not be deemed or construed in any way to relieve, modify or extend
Lessee’s covenants to pay or its covenants to cause to be paid any such charges
at the time and in the manner as in this Section provided), on condition,
however, that such legal proceedings shall not operate to relieve Lessee from
its obligations hereunder and shall not cause the sale or risk the loss of any
portion of the Leased Property, or any part thereof, or cause Lessor or Lessee
to be in default under any mortgage, deed of trust, security deed or other
agreement encumbering the Leased Property or any interest therein. Upon the
request of Lessor, Lessee shall either (a) provide a bond or other assurance
reasonably satisfactory to Lessor that all Claims which may be assessed against
the Leased Property together with interest and penalties, if any, thereon will
be paid, or (b) deposit within the time otherwise required for payment with a
bank or trust company as trustee upon terms reasonably satisfactory to Lessor,
as security for the payment of such Claims, money in an amount sufficient to pay
the same, together with interest and penalties in connection therewith, as to
all Claims which may be assessed against or become a Claim on the Leased
Property, or any part thereof, in said legal proceedings. Lessee shall furnish
Lessor and any lender of Lessor with reasonable evidence of such deposit within
five (5) days of the same. Lessor agrees to join in any such proceedings if the
same be required legally to prosecute such contest of the validity of such
Claims; provided, however, that Lessor shall not thereby be subjected to any
liability or loss for the payment of any costs or expenses in connection with
any proceedings brought by Lessee; and Lessee covenants to indemnify and save
harmless Lessor from any such liabilities, losses, costs or expenses. Lessee
shall be entitled to any refund of any Claims and such charges and penalties or
interest thereon which have been paid by Lessee or paid by Lessor and for which
Lessor has been fully reimbursed. In the event that Lessee fails to pay any
Claims when due or to provide the security therefor as provided in this Section
and diligently to prosecute any contest of the same, Lessor may, upon ten
(10) days’ advance Notice to Lessee, and Lessee’s failure to correct the same
within such ten (10) day period, pay such charges together with any interest and
penalties and the same shall be repayable by Lessee to Lessor as Additional
Charges at the next Payment Date provided for in this Lease; provided, however,
that should Lessor reasonably determine that the giving of such Notice would
risk loss to the Leased Property or cause damage to Lessor, then Lessor shall
give such Notice as is practical under the circumstances. Lessor reserves the
right to contest any of the Claims at its expense not pursued by Lessee. Lessor
and Lessee agree to cooperate in coordinating the contest of any Claims.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 13
INSURANCE REQUIREMENTS
 
13.1        General Insurance Requirements. During the Term of this Lease,
Lessee shall at all times keep the Leased Property insured with the kinds and
amounts of insurance described below, or such other insurance coverage(s) as may
be required by the Management Agreement and the Loan Documents.  This insurance
shall be written by companies authorized to issue insurance in the State. The
policies must name Lessor and/or Lessee, as applicable, as the insured or as an
additional named insured, as the case may be. Losses shall be payable to Lessor
or Lessee as provided in this Lease. Any loss adjustment shall require the
written consent of Lessor and Lessee, each acting reasonably and in good faith.
Evidence of insurance shall be deposited with Lessor. The policies on the Leased
Property, including the Leased Improvements, Fixtures and Lessee’s Personal
Property, shall include the following:
 
(i)     All Risks Property insurance on the Leased Improvements in an amount not
less than 100% of the full replacement cost of the Leased Improvements with a
Replacement Cost Endorsement.  “Full replacement cost” as used herein means the
cost of replacing the Leased Improvements (exclusive of the cost of excavations,
foundation and footings below the lowest basement floor) without deduction for
physical depreciation thereof;
 
(ii)    Boiler and Machinery insurance as may reasonably be required to cover
physical damage to the Improvements and to the major components of any central
hearing, air-conditioning or ventilation systems;
 
(iii)   Provided that the Leased Property, or any portion thereof, is located in
an area designated as a flood prone area participating in the National Flood
Insurance Program, flood insurance in an amount equal to the full replacement
cost or the maximum amount then available, unless neither the Leased Property,
nor any portion thereof, is located within a 100 year flood plain as determined
by the Federal Insurance Administration;
 
(iv)   During any changes or alternations of the Leased Property or any part
thereof and during any Restoration following a Taking or a casualty, all risk
builder’s risk insurance in an amount not less than 100% of the full replacement
cost of the Improvements;
 
(v)    Insurance against loss of profits or rental under a business interruption
insurance policy or under a rental value insurance policy covering risk of loss
due to the occurrence of any of the hazards covered by the policies described in
(i), (ii), and (iii) above, and (to the extent insurance covering hazards is
generally obtainable) in (iv) in an amount not less than the aggregate
requirements for the period of 12 months following the occurrence of the insured
casualty for: (i) Base Rent and Percentage Rent, and (ii) Additional Charges,
including premiums on insurance required to be carried pursuant to this Section;
 
(vi)   Comprehensive general liability insurance including contractual liability
insurance specifically covering the indemnification obligations of Lessee under
this Lease, on an occurrence basis against claims for personal injury,
(including, without limitation, elevators and/or escalators) and the sidewalks,
driveways and curbs adjacent thereto with limits not less than $1,000,000
combined single limit and $2,000,000 in the annual aggregate in the event of
bodily injury or death to any number of persons in any accident; and
 
(vii)  Any other insurance or coverages applicable to the Leased Property which
are required to be maintained by the owner or operator of the Leased Property
pursuant to the terms of any Permitted Mortgage; provided that such insurance
shall only be required to be maintained by Lessee during the term of the
Permitted Mortgage.
 
13.2        Reserved.
 
 
24

--------------------------------------------------------------------------------

 
 
13.3        Waiver of Subrogation. All insurance policies carried by Lessor or
Lessee covering the Leased Property, the Fixtures, the Hotel or Lessee’s
Personal Property, including, without limitation, contents, fire and casualty
insurance, shall expressly waive any right of subrogation on the part of the
insurer against the other party. The parties hereto agree that their policies
will include such waiver clause or endorsement so long as the same are
obtainable without extra cost, and in the event of such an extra charge the
other party, at its election, may pay the same, but shall not be obligated to do
so.  Each party agrees to seek recovery from any applicable insurance coverage
prior to seeking recovery against the other.
 
13.4        Form Satisfactory, Etc.
 
(a)    All of the policies of insurance referred to in this Article 13 to be
maintained by Lessee shall be written in a form, with deductibles and by
insurance companies satisfactory to Lessor. Lessee shall pay all of the premiums
therefor, and deliver such policies or certificates thereof to Lessor prior to
their effective date (and, with respect to any renewal policy, thirty (30) days
prior to the expiration of the existing policy), and in the event of the failure
of Lessee either to effect such insurance as herein called for or to pay the
premiums therefor, or to deliver such policies or certificates thereof to Lessor
at the times required, Lessor shall be entitled, but shall have no obligation,
to effect such insurance and pay the premiums therefor, and Lessee shall
reimburse Lessor for any premium or premiums paid by Lessor for the coverages
required of Lessee under this Article 13 upon written demand therefor, and
Lessee’s failure to repay the same within thirty (30) days after Notice of such
failure from Lessor shall constitute an Event of Default within the meaning of
Section 16.1. Each insurer mentioned in this Article 13 shall agree, by
endorsement to the policy or policies issued by it, or by independent instrument
furnished to Lessor, that it will give to Lessor thirty (30) days’ written
notice before the policy or policies in question shall be materially altered,
allowed to expire or canceled.
 
(b)    All of the policies of insurance referred to in this Article 13 to be
maintained by Lessor shall be written in a form, with deductibles and by
insurance companies satisfactory to Lessee. Lessor shall pay all of the premiums
therefor, and deliver such policies or certificates thereof to Lessee prior to
their effective date (and, with respect to any renewal policy, thirty (30) days
prior to the expiration of the existing policy), and in the event of the failure
of Lessor either to effect such insurance as herein called for or to pay the
premiums therefor, or to deliver such policies or certificates thereof to Lessee
at the times required, Lessee shall be entitled, but shall have no obligation,
to effect such insurance and pay the premiums therefor, and Lessor shall
reimburse Lessee for any premium or premiums paid by Lessee for the coverages
required under this Section upon written demand therefor. Each insurer mentioned
in this Article 13 shall agree, by endorsement to the policy or policies issued
by it, or by independent instrument furnished to Lessee, that it will give to
Lessee thirty (30) days’ written notice before the policy or policies in
question shall be materially altered, allowed to expire or canceled.
 
13.5        Increase in Limits. If either Lessor or Lessee at any time deems the
limits of the personal injury or property damage under the comprehensive public
liability insurance then carried to be either excessive or insufficient, Lessor
and Lessee shall endeavor in good faith to agree on the proper and reasonable
limits for such insurance to be carried and such insurance shall thereafter be
carried with the limits thus agreed on until further change pursuant to the
provisions of this Article 13.
 
13.6        Blanket Policy. Notwithstanding anything to the contrary contained
in this Article 13. Lessee or Lessor may bring the insurance provided for herein
within the coverage of a so-called blanket policy or policies of insurance
carried and maintained by Lessee (or Manager) or Lessor; provided, however, that
the coverage afforded to Lessor and Lessee will not be reduced or diminished or
otherwise be different from that which would exist under a separate policy
meeting all other requirements of this Lease by reason of the use of such
blanket policy of insurance, and provided further that the requirements of this
Article 13 are otherwise satisfied.
 
13.7        No Separate Insurance. Lessee shall not, on Lessee’s own initiative
or pursuant to the request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article to be furnished, or increase the amount of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Lessor, are included therein as additional
insured, and the loss is payable under such additional separate insurance in the
same manner as losses are payable under this Lease. Lessee shall immediately
notify Lessor of any such separate insurance that Lessee has obtained or of the
increase of any of the amounts of the then existing insurance.
 
 
25

--------------------------------------------------------------------------------

 
 
13.8        Reports On Insurance Claims. Lessee shall promptly investigate and
make a complete and timely written report to the appropriate insurance company
as to all accidents, claims for damage relating to the ownership, operation, and
maintenance of the Hotel, any damage or destruction to the Hotel and the
estimated cost of repair thereof and shall prepare any and all reports required
by any insurance company in connection therewith. All such reports shall be
timely filed with the insurance company as required under the terms of the
insurance policy involved, and a final copy of such report shall be furnished to
Lessor. Lessee shall be authorized to adjust, settle, or compromise any
insurance loss, or to execute proofs of such loss, in the aggregate amount of
$30,000 or less, with respect to any single casualty or other event.
 
ARTICLE 14
DAMAGE OR DESTRUCTION
 
14.1        Insurance Proceeds. Subject to the provisions of Section 14.4, all
proceeds payable by reason of any loss or damage to the Leased Property, or any
portion thereof, insured under any policy of insurance required by Article 13 of
this Lease, shall be paid to Lessor and held in trust by Lessor in an
interest-bearing account, shall be made available, if applicable, for
reconstruction or repair, as the case may be, of any damage to or destruction of
the Leased Property, or any portion thereof, and, if applicable, shall be paid
out by Lessor from time to time for the reasonable costs of such reconstruction
or repair upon satisfaction of reasonable terms and conditions specified by
Lessor; provided, however, if the Loan secured by the Leased Property requires
that such funds be held by the Lender, any such proceed shall be held and
applied in accordance with the terms of the Loan Documents. Any excess proceeds
of insurance (and accrued interest) remaining after the completion of the
restoration or reconstruction of the Leased Property, as hereinafter set forth,
shall be paid to Lessee, except for any excess funds attributable to Lessor
Capital Improvements which shall be retained by Lessor.  If neither Lessor nor
Lessee is required or elects to repair and restore, and the Lease is terminated
without purchase by Lessee as described in Section 14.2, all such insurance
proceeds shall be retained by Lessor. All salvage resulting from any risk
covered by insurance shall belong to Lessor.
 
14.2        Material Casualty.  In the event of any material casualty to the
Project, Lessee shall promptly give written notice to Lessor thereof.  Except as
set forth herein, Lessee shall be responsible for the Restoration of the Leased
Property and Lessee shall be entitled to the use of all available proceeds from
any insurance for purposes of completing the Restoration.  In such event this
Agreement shall continue in full force and effect, without abatement, unless
otherwise set forth below.  If the proceeds from any casualty insurance are
insufficient to complete the Restoration, Lessee shall fund any excess required
to complete the Restoration except for funds attributed to Lessor Capital
Improvements.  Lessor shall provide Lessee with the funds necessary to fund any
costs to complete the Restoration for Lessor Capital Improvements.  Absent
receipt of Lessor’s agreement to fund such excess amounts within 30 days, Lessee
may elect to terminate this Lease upon notice to Lessor within 20 days after the
expiration of the 30 day period.
 
14.3        Lessee’s Property. All insurance proceeds payable by reason of any
loss of or damage to any of Lessee’s Personal Property shall be paid to Lessee;
provided, however, no such payments shall diminish or reduce the insurance
payments otherwise payable to or for the benefit of Lessor hereunder.
 
14.4        Abatement of Rent.   In the event that this Agreement is terminated
pursuant to this Section 14, then the rental payments and other charges due
under this Lease shall be prorated to the date of termination.  In the event
that some or all of the Leased Property cannot be restored, and Lessor and
Lessee elect not to terminate this Lease, then the Base Rent and Percentage Rent
shall be reduced by an amount reasonably determined by Lessor and Lessee.  If
Lessor and Lessee cannot, within 30 days, agree on the new Base Rent and
Percentage Rent, either may require that the matter be settled by arbitration as
set forth in Section 25.1.  Except as provided herein, no destruction of or
damage to the Leased Property or any part thereof by fire or any other casualty
shall permit Lessee to surrender this Lease or shall relieve Lessee from
Lessee’s liability to pay the full Base Rent and Percentage Rent and other
charges due under this Lease or from any of Lessee’s other obligations under
this Lease.
 
14.5        Damage Near End of Term. Notwithstanding any other provisions of
this Section 14 to the contrary, if damage to or destruction of the Hotel
rendering it unsuitable for its Primary Intended Use occurs during the last
twenty-four (24) months of the Term, then Lessee shall have the right to
terminate this Lease by giving Notice to Lessor within thirty (30) days after
the date of damage or destruction, whereupon all accrued Rent shall be paid
immediately, and this Lease shall automatically terminate five (5) days after
the date of such Notice.  Notwithstanding the foregoing, Lessee may not elect to
terminate this Lease pursuant to the preceding sentence if such termination
would constitute a default under the Loan, or if Restoration is otherwise
required by the Loan Documents, Lessee shall complete the Restoration in
accordance with the terms of this Section.
 
 
26

--------------------------------------------------------------------------------

 
 
14.6        Waiver.  Lessee waives any rights now or hereafter conferred upon
Lessee by statute or otherwise to quit or surrender this Lease or the Leased
Property or any part thereof, or to any suspension, diminution, abatement or
reduction of rent on account of any such destruction or damage except as
expressly set forth herein.
 
ARTICLE 15
CONDEMNATION; AWARD ALLOCATION
 
15.1        Total Taking.  Subject to any Loan Documents, in case of a Taking of
all of the Leased Property, this Lease shall terminate and expire as of the
Vesting Date and the Base Rent, Percentage Rent and Additional Charges under
this Agreement shall be apportioned and paid to the Vesting Date.
 
15.2        Partial Taking.  Subject to any Loan Documents, in case of a Taking
of less than all of the Leased Property, Lessor shall receive the entire award
for the Taking and, except as specifically set forth in this Section, no claim
or demand of any kind shall be made by Master Tenant against Lessor or any other
party who could, by virtue of a claim against it, make a claim against Lessor by
reason of such Taking.
 
(a)    In the case of a Taking of a portion, but less than all, of the Leased
Property, Lessee shall determine, in Lessee’s reasonable discretion, whether the
remaining Project (after Restoration referred to in (c), below (i) can be used
for the Primary Intended Use and (ii) will allow Lessee to complete the
Restoration for an amount not to exceed the proceeds from the Taking.  If it is
determined by Lessee that the remaining Leased Property cannot be used for the
Primary Intended Use, then and in such event this Lease shall terminate as of
the Vesting Date and the Base Rent, Percentage Rent and Additional Charges shall
be apportioned and paid to the date of termination and no other claim or demand
of any kind shall be made by Lessor against Lessee by reason of such
termination.  If it is determined that Lessee cannot complete the Restoration
for an amount that is less than or equal to the proceeds from the Taking then
and in such event Lessee can elect to terminate this Lease as of the Vesting
Date and the Base Rent, Percentage Rent and Additional Charges shall be
apportioned and paid to the date of termination and no other claim or demand of
any kind shall be made by Lessor against Lessee by reason of such termination;
provided, however, that if there is at least 24 months remaining in the Term,
Lessor may agree to pay the excess Restoration expenses in which case this Lease
shall not terminate and Lessee shall undertake the Restoration of the Project in
accordance with the terms of (c), below.
 
(b)    If, in the case of a Taking of less than all of the Leased Property, this
Lease is not terminated in accordance with the provisions of (a) above, this
Lease shall continue in full force and effect as to the remaining portion of the
Leased Property without any reduction in the Base Rent and Percentage Rent,
except as expressly provided in Section 15.2.  No such partial taking shall
operate as or be deemed an eviction of Lessee from that portion of the Leased
Property not affected by such partial Taking or in any way terminate, diminish,
suspend, abate or impair the obligation of Lessee to observe and perform fully
all the covenants of this Lease on the part of Lessee to be performed with
respect to the remainder of the Leased property unaffected by the partial
Taking, except as to any reduction (if any) in the Base Rent and Percentage Rent
as expressly provided in Section 15.3.
 
(c)    If, in the case of a Taking of less than all of the Leased Property, this
Lease is not terminated in accordance with the provisions of (a) above, Lessee
shall, prior to the expiration of the Term of this Lease, commence and proceed
with reasonable diligence to complete the Restoration provided, however, that
Lessor shall, in this case, make the award in the Condemnation Proceeds and, in
the case of (a) above, such award plus any excess funds due from Lessor,
available to Lessee to be utilized for Restoration of the Leased Property in the
following manner, and subject to the following conditions and
provisions.  Lessor shall be entitled to receive and retain the remainder of the
award not needed to complete the Restoration (the “Surplus”)
 
 
27

--------------------------------------------------------------------------------

 
 
15.3        Rent Reduction.  In case of a Taking of less than all of the Leased
Property and if (i) this Lease shall not terminate as provided in Section 15.2
(a), and (ii) Restoration has been undertaken by Lessee pursuant to the
provisions of Section 15.2(c), then commencing as of the Vesting Date, the
amount of the Base Rent and Percentage Rent payable by Lessee under this Lease
shall be reduced (and Lessee shall be credited for prior overpayments) by an
amount reasonably determined by Lessor and Lessee.  If Lessor and Lessee cannot,
within 30 days, agree on the new Base Rent and Percentage Rent, either may
require that the matter be submitted to Binding Arbitration as set forth in
Section 25.1.  The new Base Rent and Percentage Rent shall be established to
provide Lessee and Lessor with the same economic return that each were entitled
to prior to the Taking.
 
15.4        Notice of Condemnation.  Each of Lessor and Lessee shall promptly
deliver to the other any notices it receives with respect to a Condemnation
Proceeding or threatened Condemnation Proceeding.
 
15.5        Additional Lender Provision.  Notwithstanding anything herein to the
contrary, Lessee’s and Lessor’s rights and obligations in and to any
condemnation proceeding or related proceeds derived therefrom shall, in all
cases, be subject to the rights of the holder of any Permitted Mortgage.
 
ARTICLE 16
LESSEE EVENTS OF DEFAULT; LESSOR REMEDIES
 
16.1        Events of Default. If any one or more of the following events
(individually, an “Event of Default”) occurs:
 
(a)     if Lessee fails to make payment of the Base Rent within fifteen
(15) days after the same becomes due and payable; or
 
(b)    if Lessee fails to make payment of Percentage Rent within fifteen (15)
days after the same becomes due and payable and such condition continues for a
period of thirty (30) days after the end of the applicable period; or
 
(c)    if Lessee fails to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured by Lessee within a period
of thirty (30) days after receipt by Lessee of Notice thereof from Lessor,
unless such failure cannot with due diligence be cured within a period of thirty
(30) days, in which case it shall not be deemed an Event of Default if Lessee
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof provided, however, in no event shall such cure
period extend beyond ninety (90) days after such Notice; or
 
(d)    if Lessee shall file a petition in bankruptcy or reorganization for an
arrangement pursuant to any federal or state bankruptcy law or any similar
federal or state law, or shall be adjudicated a bankrupt or shall make an
assignment for the benefit of creditors or shall admit in writing its inability
to pay its debts generally as they become due, or if a petition or answer
proposing the adjudication of Lessee as a bankrupt or its reorganization
pursuant to any federal or state bankruptcy law or any similar federal or state
law shall be filed in any court and Lessee shall be adjudicated a bankrupt and
such adjudication shall not be vacated or set aside or stayed within sixty
(60) days after the entry of an order in respect thereof, or if a receiver of
Lessee or of the whole or substantially all of the assets of Lessee shall be
appointed in any proceeding brought by Lessee or if any such receiver, trustee
or liquidator shall be appointed in any proceeding brought against Lessee and
shall not be vacated or set aside or stayed within sixty (60) days after such
appointment; or
 
(e)    if Lessee is liquidated or dissolved, or begins proceedings toward such
liquidation or dissolution, or, in any manner, permits the sale or divestiture
of substantially all of its assets; or
 
(f)     if the estate or interest of Lessee in the Leased Property or any part
thereof is voluntarily or involuntarily transferred, assigned, conveyed, levied
upon or attached in any proceeding (unless Lessee is contesting such lien or
attachment in good faith in accordance with Section 12.2 hereof) or there is a
Change of Control of Lessee; or
 
(g)    if, except as a result of damage, destruction or a partial or complete
Condemnation as contemplated by this Lease, Lessee voluntarily ceases operations
on the Leased Property for a period in excess of thirty (30) days; or
 
 
28

--------------------------------------------------------------------------------

 
 
(h)    if an event of default has been declared by franchisor under any
Franchise Agreement with respect to the Hotel as a result of any action or
failure to act by Lessee or any Person with whom Lessee contracts for management
services at the Hotel, and such default is not cured by the earlier of (A) ten
(10) days following notice from Lessor or (B) such earlier date as is required
for Lessee to avoid termination of the Franchise Agreement by the franchisor, as
applicable;
 
then, and in any such event, Lessor may exercise one or more remedies available
to it herein or at law or in equity, including but not limited to its right to
terminate this Lease by giving Lessee not less than ten (10) days’ Notice of
such termination.
 
If litigation is commenced with respect to any alleged default under this Lease,
the prevailing party in such litigation shall receive, in addition to its
damages incurred, such sum as the court shall determine as its reasonable
attorneys’ fees, and all costs and expenses incurred in connection therewith.
 
No Event of Default (other than a failure to make a payment of money) shall be
deemed to exist under clause (d) during any time the curing thereof is prevented
by an Unavoidable Delay, provided that upon the cessation of such Unavoidable
Delay, Lessee remedies such default or Event of Default without further delay.
 
16.2        Surrender. If an Event of Default occurs (and the event giving rise
to such Event of Default has not been cured within the curative period relating
thereto as set forth in Section 16.1) and is continuing, whether or not this
Lease has been terminated pursuant to Section 16.1, Lessee shall, if requested
by Lessor so to do, immediately surrender to Lessor the Leased Property
including, without limitation, any and all books, records, files, licenses,
permits and keys relating thereto, and quit the same and Lessor may enter upon
and repossess the Leased Property by summary proceedings, ejectment or
otherwise, and may remove Lessee and all other Persons and any and all personal
property from the Leased Property, subject to rights of any hotel guests and to
any requirement of law. Lessee hereby waives any and all requirements of
applicable laws for service of notice to re-enter the Leased Property. Lessor
shall be under no obligation to, but may if it so chooses, relet the Leased
Property or otherwise mitigate Lessor’s damages.
 
16.3        Damages. Neither (a) the termination of this Lease, (b) the
repossession of the Leased Property, (c) the failure of Lessor to relet the
Leased Property, nor (d) the reletting of all or any portion thereof, shall
relieve Lessee of its liability and obligations hereunder, all of which shall
survive any such termination, repossession or reletting. In the event of any
such termination, Lessee shall forthwith pay to Lessor all Rent due and payable
with respect to the Leased Property to and including the date of such
termination.   Damages shall also consist of all reasonable and documented legal
expenses and other related reasonable and documented out-of-pocket costs
incurred by Lessor following the Event of Default, all reasonable and documented
out-of-pocket costs incurred by Lessor in restoring the Leased Property to good
order and condition; and any other damages available to Lessor under applicable
law.
 
16.4        Waiver. If this Lease is terminated pursuant to Section 16.1, Lessee
waives, to the extent permitted by applicable law, (a) any right to a trial by
jury in the event of summary proceedings to enforce the remedies set forth in
this Article 16, and (b) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.
 
16.5        Application of Funds. Any payments received by Lessor under any of
the provisions of this Lease during the existence or continuance of any Event of
Default shall be applied to Lessee’s obligations in the order that Lessor may
determine or as may be prescribed by the laws of the State.
 
16.6        Lessor’s Right to Cure Lessee’s Default. If Lessee fails to make any
payment or to perform any act required to be made or performed under this Lease,
including, without limitation, Lessee’s failure to comply with the terms of the
Management Agreement or any Franchise Agreement, and fails to cure the same
within the relevant time periods provided in Section 16.1, Lessor, without
waiving or releasing any obligation of Lessee, and without waiving or releasing
any obligation or default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Lessee, and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and, subject to Section 16.4, take all such
action thereon as, in Lessor’s opinion, may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of Lessee. All sums so paid
by Lessor and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses, in each case to the extent permitted by law) so
incurred, together with a late charge thereon (to the extent permitted by law)
at the Overdue Rate from the date on which such sums or expenses are paid or
incurred by Lessors, shall be paid by Lessee to Lessor on demand. The
obligations of Lessee and rights of Lessor contained in this Article shall
survive the expiration or earlier termination of this Lease.
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 17
LESSOR EVENTS OF DEFAULT; LESSEE’S REMEDIES
 
17.1        Breach by Lessor. It shall be a breach of this Lease if Lessor fails
to observe or perform any term, covenant or condition of this Lease on its part
to be performed and such failure continues for a period of thirty (30) days
after Notice thereof from Lessee, unless such failure cannot with due diligence
be cured within a period of thirty (30) days, in which case such failure shall
not be deemed to continue if Lessor, within such thirty (30) day period,
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof; provided, however, that such default shall be
cured by Lessor in any event prior to the date on which the default becomes an
event of default under the terms of  any Franchise Agreement for the Hotel.  The
time within which Lessor shall be obligated to cure any such failure also shall
be subject to extension of time due to the occurrence of any Unavoidable Delay.
 
17.2        Lessee’s Right to Cure. Subject to the provisions of Section 17.1,
if Lessor breaches any covenant to be performed by it under this Lease, Lessee,
after Notice to and demand upon Lessor, without waiving or releasing any
obligation hereunder, and in addition to all other remedies available to Lessee,
may (but shall be under no obligation at any time thereafter to) make such
payment or perform such act for the account and at the expense of Lessor. All
sums so paid by Lessee and all costs and expenses (including, without
limitation, reasonable attorneys’ fees) so incurred, together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid or incurred by Lessee, shall be paid by Lessor to Lessee on demand or,
following entry of a final, nonappealable judgment against Lessor for such sums,
may be offset by Lessee against the Base Rent and/or Percentage Rent payments
next accruing or coming due. The rights of Lessee hereunder to cure and to
secure payment from Lessor in accordance with this Section 17.2 shall survive
the termination of this Lease with respect to the Leased Property.
 
ARTICLE 18
INDEMNIFICATION
 
18.1        Indemnification.
 
(a)    Notwithstanding the existence of any insurance, and without regard to the
policy limits of any such insurance or self-insurance, but subject to
Section 13.3 and Section 8.3, Lessee will protect, indemnify, hold harmless and
defend Lessor from and against all liabilities, losses, obligations, claims,
damages, penalties, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses), to the extent permitted by
law, imposed upon or incurred by or asserted against Lessor Indemnified Parties
by reason of: (a) any accident, injury to or death of persons or loss of or
damage to property occurring on or about the Leased Property or adjoining
sidewalks, including without limitation any claims under liquor liability, “dram
shop” or similar laws, (b) any use, misuse, non-use, condition, management,
maintenance or repair by Lessee or any of its agents, employees or invitees of
the Leased Property or Lessee’s Personal Property during the Term or any
litigation, proceeding or claim by governmental entities or other third parties
to which a Lessor Indemnified Party is made a party or participant related to
such use, misuse, non-use, condition, management, maintenance, or repair thereof
by Lessee or any of its agents, employees or invitees, including any failure of
lessee or any of its agents, employees or invitees to perform any obligations
under this Lease or imposed by applicable law (other than arising out of
Condemnation proceedings), (c) any Impositions that are the obligations of
Lessee pursuant to the applicable provisions of this Lease, (d) any failure on
the part of Lessee to perform or comply with any of the terms of this Lease, and
(e) the non-performance of any of the terms and provisions of any and all
existing and future subleases of the Leased Property to be performed by the
landlord thereunder.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)    Notwithstanding the existence of any insurance, and without regard to the
policy limits of any such insurance or self-insurance, but subject to
Section 13.3 and Section 8.3, Lessor shall indemnify, save harmless and defend
Lessee Indemnified Parties from and against all liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses imposed upon or
incurred by or asserted against Lessee Indemnified Parties as a result of
(a) the gross negligence or willful misconduct of Lessor arising in connection
with this Lease or (b) any failure on the part of Lessor to perform or comply
with any of the terms of this Lease. Any amounts that become payable by an
Indemnifying Party under this Section shall be paid within ten (10) days after
liability therefor on the part of the Indemnifying Party is determined by
litigation or otherwise, and if not timely paid, shall bear a late charge (to
the extent permitted by law) at the Overdue Rate from the date of such
determination to the date of payment. An Indemnifying Party, at its expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against the Indemnified Party. The Indemnified Party, at its
expense, shall be entitled to participate in any such claim, action, or
proceeding, and the Indemnifying Party may not compromise or otherwise dispose
of the same without the consent of the Indemnified Party, which may not be
unreasonably withheld or delayed. Nothing herein shall be construed as
indemnifying a Lessor Indemnified Party against its own (or Lessor’s) grossly
negligent acts or omissions or willful misconduct.
 
(c)     Lessee’s or Lessor’s liability for a breach of the provisions of this
Article shall survive any termination of this Lease.
 
ARTICLE 19
REIT REQUIREMENTS AND RESTRICTIONS
 
19.1        Personal Property Limitation. Anything contained in this Lease to
the contrary notwithstanding, the average of the fair market value of the items
of personal property that are leased to Lessee under this Lease at the beginning
and at the end of any Fiscal Year shall not exceed fifteen percent (15%) of the
average of the aggregate fair market value of the Leased Property at the
beginning and at the end of such Fiscal Year (“Personal Property
Limitation”).  If Lessor anticipates that the  Personal Property Limitation will
be exceeded with respect to the Leased Property for any Fiscal Year, Lessor
shall notify Lessee and Lessee shall purchase at fair market value any personal
property anticipated to be in excess of the Personal Property Limitation and the
rent obligation shall be equitably adjusted.  This Section 19.1 is intended to
ensure that the Rent qualifies as “rents from real property,” within the meaning
of Section 856(d) of the Code, or any similar or successor provisions thereto,
and shall be interpreted in a manner consistent with such intent.
 
19.2        Sublease Rent Limitation. Anything contained in this Lease to the
contrary notwithstanding, Lessee shall not sublet the Leased Property on any
basis such that the rental to be paid by the sublessee thereunder would be
based, in whole or in part, on either (a) the income or profits derived by the
business activities of the sublessee, or (b) any other formula such that any
portion of the Rent would fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto.
 
19.3        Sublease Tenant Limitation. Anything contained in this Lease to the
contrary notwithstanding, Lessee shall not sublease the Leased Property to any
Person in which Lessor owns, directly or indirectly, a ten percent (10%) or more
interest, within the meaning of Section 856(d)(2)(B) of the Code, or any similar
or successor provisions thereto.
 
19.4        Lessee Officer and Employee Limitation. If a Person serves as both
(a) a director of Lessee (or any Person who furnishes or renders services to the
tenants of the Leased Property, or manages or operates the Leased Property) and
(b) an officer (or employee) of the Lessor that Person shall not receive any
compensation for serving as a director of Lessee (or any Person who furnishes or
renders services to the tenants of the Leased Property, or manages or operates
the Leased Property). Furthermore, if a Person serves as both (a) a director of
the Lessor and (b) an officer (or employee) of Lessee (or any Person who
furnishes or renders services to the tenants of the Leased Property, or manages
or operates the Leased Property), that Person shall not receive any compensation
for serving as a director of the Lessor.
 
19.5        Payments to Affiliates of Lessee. During the Term, Lessee shall not
pay, or become obligated to pay, any fees to any Affiliate of Lessee in
connection with the Hotel, other than fees that are subordinated to the payments
that are required to be made to Lessor pursuant to this Lease.
 
19.6        Taxable REIT Subsidary.  Lessee, or the owner of Lessee to the
extent Lessee is a disregarded entity for tax purposes, agrees to make an
election to be, and to operate as a taxable REIT subsidiary of Moody National
REIT I, Inc., within the meaning of Section 856(e) of the Code, or any similar
or successor provision thereto.
 
 
31

--------------------------------------------------------------------------------

 
 
19.7        Construction of Lease.  Both parties agree that no provision of this
Lease shall be construed so as to cause Moody National REIT I, Inc. to fail to
qualify as a real estate investment trust.
 
ARTICLE 20
SUBLETTING AND ASSIGNMENT
 
20.1        Subletting and Assignment. Subject to the provisions of Article 19
and Section 20.2 and any other express conditions or limitations set forth
herein, Lessee may (a) assign this Lease or sublet all or any part of the Leased
Property to an Affiliate of Lessee, or (b) sublet any retail or restaurant
portion of the Leased Improvements in the normal course of the Primary Intended
Use; provided that any subletting to any party other than an Affiliate of Lessee
shall not individually as to any one such subletting, or in the aggregate,
materially diminish the actual or potential Percentage Rent payable under this
Lease. In the case of a subletting, the sublessee shall comply with the
provisions of Section 20.2, and in the case of an assignment, the assignee shall
assume in writing and agree to keep and perform all of the terms of this Lease
on the part of Lessee to be kept and performed and shall be, and become, jointly
and severally liable with Lessee for the performance thereof. Notwithstanding
the above, Lessee may assign the Lease to an Affiliate without the consent of
Lessor; provided that any such assignee assumes in writing and agrees to keep
and perform all of the terms of the Lease on the part of Lessee to be kept and
performed and shall be and become jointly and severally liable with Lessee for
the performance thereof. In case of either an assignment or subletting made
during the Term, Lessee shall remain primarily liable, as principal rather than
as surety, for the prompt payment of the Rent and for the performance and
observance of all of the covenants and conditions to be performed by Lessee
hereunder. An original counterpart of each such sublease and assignment and
assumption, duly executed by Lessee and such sublessee or assignee, as the case
may be, in form and substance satisfactory to Lessor, shall be delivered
promptly to Lessor.  Notwithstanding the foregoing, any such assignment or
sublet shall be subject to the terms of the Loan Documents.  Any sublet or
assignment in violation of the requirements of this Article 20 shall be null and
void.
 
20.2        Attornment. Lessee shall insert in each sublease permitted under
Section 20.1 provisions to the effect that (a) such sublease is subject and
subordinate to all of the terms and provisions of this Lease and to the rights
of Lessor hereunder, (b) if this Lease terminates before the expiration of such
sublease, the sublessee thereunder will, at Lessor’s option, attorn to Lessor
and waive any right the sublessee may have to terminate the sublease or to
surrender possession thereunder as a result of the termination of this Lease,
and (c) if the sublessee receives a Notice from Lessor or Lessor’s assignees, if
any, stating that an uncured Event of Default exists under this Lease, the
sublessee shall thereafter be obligated to pay all rentals accruing under said
sublease directly to the party giving such Notice, or as such party may direct.
All rentals received from the sublessee by Lessor or Lessor’s assignees, if any,
as the case may be, shall be credited against the amounts owing by Lessee under
this Lease.
 
20.3        Conveyance by Lessor. Lessor may assign this Lease to any purchaser
of the Leased Property. If Lessor or any successor owner of the Leased Property
conveys the Leased Property in accordance with the terms hereof other than as
security for a debt, and the grantee or transferee of the Leased Property
expressly assumes all obligations of Lessor hereunder arising or accruing from
and after the date of such conveyance or transfer, Lessor or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Lessor under this Lease arising or accruing from
and after the date of such conveyance or other transfer as to the Leased
Property and all such future liabilities and obligations shall thereupon be
binding upon the new owner.
 
ARTICLE 21
QUIET ENJOYMENT; RISK OF LOSS
 
21.1        Quiet Enjoyment. So long as Lessee pays all Rent as the same becomes
due and complies with all of the terms of this Lease and performs its
obligations hereunder, in each case within the applicable grace periods, if any,
Lessee shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term hereof, free of any claim or other action by Lessor or anyone claiming
by, through or under Lessor, but subject to all liens and encumbrances subject
to which the Leased Property was conveyed to Lessor, to the extent not released
in connection with the transactions contemplated by this Lease, or hereafter
consented to by Lessee or provided for herein. Notwithstanding the foregoing,
Lessee shall have the right by separate and independent action to pursue any
claim it may have against Lessor as a result of a breach by Lessor of the
covenant of quiet enjoyment contained in this Section.
 
 
32

--------------------------------------------------------------------------------

 
 
21.2        Risk of Loss. During the Term, the risk of loss or of decrease in
the enjoyment and beneficial use of the Leased Property in consequence of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or otherwise, or in consequence of foreclosures, attachments, levies or
executions (other than those caused by Lessor and those claiming from, through
or under Lessor) is assumed by Lessee, and, in the absence of gross negligence,
willful misconduct or breach of this Lease by Lessor pursuant to Section 17.1,
Lessor shall in no event be answerable or accountable therefor, nor shall any of
the events mentioned in this Section entitle Lessee to any abatement of Rent
except as specifically provided in this Lease.
 
ARTICLE 22
LESSOR MORTGAGES; SUBORDINATION OF LEASE
 
22.1        Lessor May Grant Liens. Without the consent of Lessee, Lessor may,
subject to the terms and conditions set forth below in this Section 22.1, from
time to time, directly or indirectly, create or otherwise cause to exist any
lien, encumbrance or title retention agreement (“Encumbrance”) upon the Leased
Property, or any portion thereof or interest therein, whether to secure any
borrowing or other means of financing or refinancing. Upon the request of
Lessor, Lessee shall subordinate this Lease to the lien of a new mortgage on the
Leased Property, on the condition that the proposed mortgagee executes a
non-disturbance agreement recognizing this Lease in accordance with the
provisions of Section 22.2, and agreeing, for itself and its successors and
assigns, to comply with the provisions of this Article 22.
 
22.2        Subordination of Lease. This Lease and Lessee’s interest hereunder
shall at all times be subject and subordinate to the lien and security title of
any deeds to secure debt, deeds of trust, mortgages, or other Encumbrances
heretofore or hereafter granted by Lessor or which otherwise encumber or affect
the Leased Property and to any and all advances to be made thereunder and to all
renewals, modifications, consolidations, replacements, substitutions, and
extensions thereof; provided, however, that with respect to any Mortgage
hereafter granted, such subordination is conditioned upon delivery to Lessee of
a non-disturbance agreement which provides that Lessee shall not be disturbed in
its possession of the Leased Property hereunder following a foreclosure of such
Mortgage (or delivery of a deed-in-lieu-of-foreclosure) and that the holder of
such Mortgage or the purchaser at a foreclosure sale (or grantee under such
deed-in-lieu-of-foreclosure) shall perform all obligations of Lessor under this
Lease. In confirmation of such subordination, however, Lessee shall, at Lessor’s
request, promptly execute, acknowledge and deliver any instrument which may be
required to evidence subordination to any Mortgage and to the holder thereof. In
the event of Lessee’s failure to deliver such subordination and if the Mortgage
does not change any term of the Lease, Lessor may, in addition to any other
remedies for breach of covenant hereunder, execute, acknowledge, and deliver the
instrument as the agent or attorney-in-fact of Lessee, and Lessee hereby
irrevocably constitutes Lessor its attorney-in-fact for such purpose, Lessee
acknowledging that the appointment is coupled with an interest and is
irrevocable.
 
ARTICLE 23
ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS; INSPECTION RIGHTS
 
23.1        Estoppel Certificates; Financial Statements.
 
(a)    At any time and from time to time upon not less than ten (10) days Notice
by Lessor, Lessee will furnish to Lessor an Officer’s Certificate certifying
that this Lease is unmodified and in full force and effect (or that this Lease
is in full force and effect as modified and setting forth the modifications),
the date to which the Rent has been paid, whether to the knowledge of Lessee
there is any existing default or Event of Default exists thereunder by Lessor or
Lessee, and such other information as may be reasonably requested by Lessor. Any
such certificate furnished pursuant to this Section may be relied upon by
Lessor, any lender and any prospective purchaser of the Leased Property.
 
(b)    Lessee will furnish the following statements to Lessor:
 
(i)   with reasonable promptness, such information respecting the financial
condition and affairs of Lessee including audited financial statements prepared
by the same certified independent accounting firm that prepares the returns for
Lessor or such other accounting firm as may be approved by Lessor, as Lessor may
request from time to time; and
 
 
33

--------------------------------------------------------------------------------

 
 
(ii)  the most recent Consolidated Financials of Lessee within forty-five
(45) days after each quarter of any Fiscal Year (or, in the case of the final
quarter in any Fiscal Year, the most recent audited Consolidated Financials of
Lessee within ninety (90) days); and
 
(iii) on or about the 20th day of each month, a detailed profit and loss
statement for the Leased Property for the preceding month, a balance sheet for
the Leased Property as of the end of the preceding month, and a detailed
accounting of revenues for the Leased Property for the preceding month, each in
form acceptable to Lessor.
 
Lessee will permit the inclusion of such statements in any filings required to
be made by Lessor under the Securities Act of 1933 and the Securities Exchange
Act of 1934.
 
(c)    At any time and from time to time upon not less than ten (10) days Notice
by Lessee, Lessor will furnish to Lessee or to any Person designated by Lessee
an estoppel certificate certifying that this Lease is unmodified and in full
force and effect (or that this Lease is in full force and effect as modified and
setting forth the modifications), the date to which Rent has been paid, whether
to the knowledge of Lessor there is any existing default or Event of Default on
Lessee’s part hereunder, and such other information as may be reasonably
requested by Lessee.
 
23.2        Lessor’s Right to Inspect. Lessee shall permit Lessor and its
authorized representatives as frequently as reasonably requested by Lessor to
inspect the Leased Property and Lessee’s accounts and records pertaining thereto
and make copies thereof, during usual business hours upon reasonable advance
Notice, subject only to any business confidentiality requirements reasonably
requested by Lessee.
 
ARTICLE 24
LEASEHOLD MORTGAGES
 
24.1        Leasehold Mortgages.  To the extent any provision in this Article 24
conflict or are inconsistent with any other provision of this Lease, the
provisions of this Article 24 shall control.
 
(a)     Lessee, and its successors and assigns, shall have the unconditional
right to mortgage, pledge and/or assign this Lease without having to obtain the
consent of Lessor.  Lessee, and its successors and assigns, shall have the
unconditional right to sublet all or a portion of the Leased Property without
having to obtain the consent of Lessor.  Any pledge or assignment of any
interests in Lessee shall be permitted without having to obtain the consent of
Lessor.
 
(b)    If Lessee, or Lessee’s successors or assigns, shall mortgage this Lease
in compliance with the provisions of this Section, then so long as any such
mortgage shall remain unsatisfied of record, the following provisions shall
apply:
 
(i)     Lessor, upon serving Lessee with any notice of default, or any other
notice under the provisions of or with respect to this Lease, shall also serve a
copy of such notice upon the holder of such mortgage, at the address provided
for in clause (vi) of this Section 24.1(b), and no notice by Lessor to Lessee
hereunder shall be deemed to have been duly given unless and until a copy
thereof has been so served.
 
(ii)    Any holder of such mortgage, in case Lessee shall be in default
hereunder, shall, within the period and otherwise as herein provided, have the
right to remedy such default, or cause the same to be remedied, and Lessor shall
accept such performance by or at the instance of such holder as if the same had
been made by Lessee.
 
(iii)   For the purposes of this Article, no event of default shall be deemed to
exist in respect of the performance of work required to be performed, or of acts
to be done, or of conditions to be remedied, if steps shall in good faith, have
been commenced within the time permitted therefor to rectify the same and shall
be prosecuted to completion with diligence and continuity.
 
 
34

--------------------------------------------------------------------------------

 
 
(iv)   Notwithstanding anything herein contained to the contrary, upon the
occurrence of any event of default, Lessor shall take no action to effect a
termination of this Lease without first giving to the holder of such mortgage
written notice thereof and a reasonable time thereafter within which either (x)
to obtain possession of the mortgaged property (including possession by a
receiver) or (y) to institute, prosecute and complete foreclosure proceedings or
otherwise acquire Lessee’s interest under this Lease.  Provided, however,
that:  (x) such holder shall not be obligated to continue such possession or to
continue such foreclosure proceedings after such defaults shall have been cured
and (y) such holder shall agree with Lessor in writing to comply during the
period of such forbearance with such of the terms, conditions and covenants of
this Lease as are reasonably susceptible of being complied with by such
holder.  Any default by Lessee, not reasonably susceptible of being cured by
such holder shall be deemed to have been waived by Lessor upon completion of
such foreclosure proceedings or upon such acquisition of Lessee’s interest in
this Lease, except that any of such events of default which are reasonably
susceptible of being cured after such completion and acquisition shall then be
cured with reasonable diligence.  Such holder, or his designee, or other
purchaser in foreclosure proceedings may become the legal owner and holder of
this Lease through such foreclosure proceedings or by assignment of this Lease
in lieu of foreclosure.
 
(v)    In the event of the termination of this Lease prior to the expiration of
the Term (including, without limitation, in connection with a rejection of this
Lease in the event of a bankruptcy of Lessee), Lessor shall serve upon the
holder of such mortgage written notice that the Lease has been terminated
together with a statement of any and all sums which would at that time be due
under this Lease but for such termination, and of all other defaults, if any,
under this Lease then known to Lessor.  Such holder shall thereupon have the
option to obtain a new Lease in accordance with and upon the following terms and
conditions:
 
(A)          Upon the written request of the holder of such mortgage, within
thirty (30) days after service of such notice that the Lease has been
terminated, Lessor shall enter into a new lease of the Leased Property with such
holder, or his designee, as follows:
 
(B)           Such new lease shall be effective as at the date of termination of
this Lease, and shall be for the remainder of the term of this Lease and at the
rent and upon all the agreements, terms, covenants and conditions hereof,
including any applicable rights of renewal.  Upon the execution of such new
lease, Lessor shall allow to the tenant named therein and such tenant shall be
entitled to an adjustment in an amount equal to the net income derived by Lessor
from the Leased Property during the period from the date of termination of this
Lease to the date of execution of such new lease.
 
(vi)   Any notice or other communication which Lessor shall desire or is
required to give to or serve upon the holder of a mortgage on this Lease shall
be in writing and shall be served by registered mail, addressed to such holder
at his address as set forth in such mortgage.  Any notice or other communication
which the holder of a mortgage on this Lease shall desire or is required to give
to or serve upon Lessor shall be deemed to have been duly given or served if
sent in duplicate by registered mail addressed to Lessor at Lessor’s address as
set forth in this Lease or at such other addresses as shall be designated by
Lessor by notice in writing given to such holder by registered mail.
 
(vii)  Effective upon the commencement of the term of any new lease executed
pursuant to paragraph (v) of this Section, all subleases shall be assigned and
transferred without recourse by Lessor to the tenant under such new lease, and
all moneys on deposit with Lessor which Lessee would have been entitled to use
but for the termination or expiration of this Lease may be used by the tenant
under such new lease for the purposes of and in accordance with the provisions
of such new lease.  If the holders of more than one such leasehold mortgage
shall make written requests upon Lessor for a new lease in accordance with the
provisions of this Section, the new lease shall be entered into pursuant to the
request of the holder whose leasehold mortgage shall be prior in lien thereto
and thereupon the written requests for a new lease of each holder of a leasehold
mortgage junior in lien shall be and be deemed to be void and of no force or
effect.
 
 
35

--------------------------------------------------------------------------------

 
 
(viii) No agreement between Lessor and Lessee modifying, canceling or
surrendering this Lease shall be effective without the prior written consent of
the leasehold mortgagee.
 
(ix)    The fee title to the Leased Property and the leasehold estate created
therein pursuant to the provisions of this Lease shall not merge but shall
always be kept separate and distinct, notwithstanding the union of such estates
in Lessee, Lessor, or in any other person by purchase, operation of law or
otherwise.
 
(c)     If any leasehold mortgagee shall acquire title to Lessee’s interest in
this Lease, by foreclosure of a mortgage thereon or by assignment in lieu of
foreclosure or by an assignment from a designee or wholly owned subsidiary
corporation of such mortgagee, or under a new lease pursuant to this Article,
such mortgagee may assign such lease and shall thereupon be released from all
liability for the performance or observance of the covenants and conditions in
such lease contained on tenant’s part to be performed and observed from and
after the date of such assignment, provided that such assignee assumes the
obligations of Lessee hereunder.
 
(d)    Lessor hereby agrees to deliver to Lessee a ground lessor estoppel
certificate in the form reasonably required by any leasehold mortgagee of
Lessee.
 
ARTICLE 25
BINDING ARBITRATION
 
25.1        Binding Arbitration.  Any controversy between the parties hereto
arising out of or related to this Lease or the breach thereof shall be settled
by arbitration in Harris County, Texas, unless otherwise agreed to by the
parties thereto, in accordance with the rules of the American Arbitration
Association, and judgment entered upon the aware rendered may be enforced by
appropriate judicial action.  The arbitration panel shall consist of one member,
which shall be the mediator if mediation has occurred or shall be a person
agreed to by each party to the dispute within 30 days following notice by one
party that he or she desires that a matter be arbitrated.  If there was no
mediation and the parties are unable within such 30 day period to agree upon an
arbitrator, then the panel shall be one arbitrator selected by the Harris County
office of The American Arbitration Association, which arbitrator shall be
experienced in the area of real estate and who shall be knowledgeable with
respect to the subject matter area of the dispute.  The losing party shall bear
any fees and expenses of the arbitrator, other tribunal fees and expenses,
reasonable attorneys’ fees of both parties, any costs of producing witnesses and
any other reasonable costs or expenses incurred by the losing party or the
prevailing party or such costs shall be allocated by the arbitrator.  The
arbitration panel shall render a decision within 30 days following the close of
presentation by the parties of their cases and any rebuttal.  The parties shall
agree within 30 days following selection of the arbitrator to any prehearing
procedures or further procedures necessary for the arbitration to proceed,
including interrogatories or other discovery.
 
ARTICLE 26
NOTICES
 
26.1        Notices. All notices, demands, requests, consents approvals and
other communications (“Notice” or “Notices”) hereunder shall be in writing and
hand-delivered, sent by FedEx or other nationally recognized overnight courier
service, or mailed (by registered or certified mail, return receipt requested
and postage prepaid), if to Lessor at  6363 Woodway, Suite 110, Houston, Texas
77057, Attn:  Brett C. Moody and if to Lessee at 6363 Woodway, Suite 110,
Houston, Texas  77057, Attn:  Brett C. Moody or to such other address or
addresses as either party may hereafter designate. Personally delivered Notice
shall be effective upon receipt, and Notice given by overnight courier service
or by mail shall be complete at the time of deposit with the courier service or
in the U.S. Mail system, respectively, but any prescribed period of Notice and
any right or duty to do any act or make any response within any prescribed
period or on a date certain after the service of such Notice given by overnight
courier service shall be extended one (1) day and by mail shall be extended five
(5) days.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE 27
GENERAL PROVISIONS
 
27.1        No Waiver. No failure by Lessor or Lessee to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the extent permitted by law, no waiver
of any breach shall affect or alter this Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.
 
27.2        Remedies Cumulative. To the extent permitted by law and unless
otherwise provided herein to the contrary, each legal, equitable or contractual
right, power and remedy of Lessor or Lessee now or hereafter provided either in
this Lease or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power and remedy and the exercise or
beginning of the exercise by Lessor or Lessee of any one or more of such rights,
powers and remedies shall not preclude the simultaneous or subsequent exercise
by Lessor or Lessee of any or all of such other rights, powers and remedies.
 
27.3        Waiver of Trial by Jury. LESSOR AND LESSEE EACH WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN THE
EVENT OF A PROCEEDING WITH RESPECT TO THIS LEASE, INCLUDING, WITHOUT LIMITATION,
SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET FORTH IN ARTICLE 16.
 
27.4        Acceptance of Surrender. No surrender to Lessor of this Lease or of
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Lessor and no act
by Lessor or any representative or agent of Lessor, other than such a written
acceptance by Lessor, shall constitute an acceptance of any such surrender.
 
27.5        No Merger of Title. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly: (a) this Lease or the leasehold
estate created hereby or any interest in this Lease or such leasehold estate and
(b) the fee estate in the Leased Property.
 
27.6        Waiver of Presentment, Etc. Lessee waives all presentments, demands
for payment and for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, and notices of acceptance and waives all notices
of the existence, creation, or incurring of new or additional obligations,
except as expressly granted herein.
 
27.7        Action for Damages. Except as otherwise expressly provided herein,
in any suit or other claim brought by either party seeking damages against the
other party for breach of its obligations under this Lease, the party against
whom such claim is made shall be liable to the other party only for actual
damages and not for consequential, punitive or exemplary damages.
 
27.8        Lease Assumption in Bankruptcy Proceeding. If an Event of Default
occurs and Lessee has filed or has had filed against it a petition in bankruptcy
or for reorganization or other relief pursuant to the federal bankruptcy code,
Lessee shall promptly move the court presiding over the proceeding to assume
this Lease pursuant to 11 U.S.C. §365, without seeking an extension of the time
to file said motion.
 
27.9        Enforceability. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Lessee or Lessor
arising prior to any date of termination of this Lease shall survive such
termination. If any term or provision of this Lease or any application thereof
is invalid or unenforceable, the remainder of this Lease and any other
application of such term or provisions shall not be affected thereby. If any
late charges or any interest rate provided for in any provision of this Lease
are based upon a rate in excess of the maximum rate permitted by applicable law,
the parties agree that such charges shall be fixed at the maximum permissible
rate. Neither this Lease nor any provision hereof may be changed, waived,
discharged or terminated except by a written instrument in recordable form
signed by Lessor and Lessee. All the terms and provisions of this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The headings in this Lease are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
This Lease shall be governed by and construed in accordance with the laws of the
State, but not including its conflicts of laws rules.
 
27.10      Memorandum of Lease. Lessor and Lessee shall promptly, upon the
request of either party, enter into a short form memorandum of this Lease, in
form suitable for recording under the laws of the State in which reference to
this Lease, and all options contained herein, shall be made. Lessor shall pay
all costs and expenses of recording such memorandum of this Lease.
 
 
37

--------------------------------------------------------------------------------

 
 
27.11      Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State, without regard to any applicable
conflicts of laws principles that would require the application of the law of
any other jurisdiction and venue with respect to any action to construe or
enforce this Lease shall be laid in the State where the Leased Property is
located.
 
27.12      Counterparts.  This Agreement may be executed in two or more
counterparts, and all such counterparts shall be deemed to constitute but one
and the same instrument.
 
27.13      Special Lender Provisions.
 
(a)    Each of Lessor and Lessee hereby acknowledges and agrees that Initial
Lender has made the Initial Loan to be secured by a mortgage or deed of trust
upon the Leased Property and that for all purposes hereunder such mortgage or
deed of trust shall qualify as and be the first lien mortgage or deed of trust
encumbering the Leased Property.
 
(b)    Lessee agrees that it will comply with the provisions of the Initial Loan
Documents and will operate the Leased Property in accordance therewith.
 
(c)    While the obligations under the Initial Loan remain outstanding, the
Initial Lender will have the right to participate in any arbitration proceeding
relating to the termination or amendment of this Lease or with respect to any
matter that affects the Initial Lender’s rights under the Initial Loan
Documents.
 
 
[SIGNATURES ON NEXT PAGE]
 
 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Lease by their duly
authorized officers as of the date first above written.
 
 

 
“LESSOR”
     
Moody National Wood-Hou Holding, LLC, a Delaware limited liability company
       
By:
 
/s/ Brett C. Moody
 
 
Name:
 
Brett C. Moody
 
Title:
 
President
     
“LESSEE”
     
Moody National Wood-Hou MT, LLC, a Delaware limited liability company
       
By:
 
/s/ Brett C. Moody
 
 
Name:
 
Brett C. Moody
 
Title:
 
President



 
39

--------------------------------------------------------------------------------

 
 
Exhibit A


Leased Property
 
 
40

--------------------------------------------------------------------------------

 


EXHIBIT B


BASE RENT


Year
 
Annual Rent
   
Monthly
               
Year 1
  $ 1,165,000     $ 97,083.34  
Year 2
  $ 1,190,000     $ 99,166.67  
Year 3
  $ 1,215,000     $ 101,250.00  
Year 4
  $ 1,240,000     $ 103,333.34  
Year 5
  $ 1,265,000     $ 105,416.67  

 
Base Rent shall be adjusted for Year 6 as set forth in Section 3.1(a), and shall
be adjusted every 5 years thereafter until the termination of the Lease.
 
 
41

--------------------------------------------------------------------------------

 
 
EXHIBIT C


PERCENTAGE RENT


The Annual Revenue Computation is equal to the amount obtained by multiplying
the Gross Revenue (“x”) from the prior twelve months by a factor (“y) as set
forth below:
 
Gross Revenue (x)
 
Factor (y)
         
$0 - $3,400,000
    32.0%  
Over $3,400,000 - $3,600,000
    33.5%  
Over $3,600,000 - $3,800,000
    35.0%  
Over $3,800,000 - $4,000,000
    36.6%  
Over $4,000,000
    38.0%  

 
The Annual Revenue Computation shall be adjusted for Year 6 as set forth in
Section 3.1(a), and shall be adjusted every 5 years thereafter until the
termination of the Lease.
 
42


--------------------------------------------------------------------------------